As Filed with the Securities and Exchange Commission on December 13, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ASPECT GLOBAL DIVERSIFIED FUND LP (Exact name of registrant as specified in its charter) Delaware (State of Organization) 6799 (Primary Standard Industrial Classification Number) 72-3236572 (I.R.S. Employer Identification Number) Aspect Global Diversified Fund LP c/o Steben & Company, Inc. 2099 Gaither Road Suite 200 Rockville, Maryland 20850 (800) 726-3400 (Address, including zip code, and telephone number including area code, of registrant’s principal executive offices) Kenneth E. Steben c/o Steben & Company, Inc. 2099 Gaither Road Suite 200 Rockville, Maryland 20850 (800) 726-3400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Barry R. Gainsburg, Esq. Steben & Company, Inc. 2099 Gaither Road Suite 200 Rockville, Maryland 20850 (240) 631-9808 Michael J. Schmidtberger Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 (212) 839-5458 Approximate date of commencement of proposed sale to the public: As promptly as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount To Be Registered Proposed Maximum Offering Price per Unit(1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) Class A Units of Limited Partnership Interest $60,000,000 Class A Units $100 $60,000,000 $1842.00 Class B Units of Limited Partnership Interest $24,000,000 Class B Units $100 $24,000,000 $736.80 Class I Units of Limited Partnership Interest $36,000,000 Class I Units $100 $36,000,000 $1105.20 (1)Estimated solely for the purpose of calculating the registration fee. (2)The amount of the registration fee for Limited Partnership Interests in the Aspect Global Diversified Fund LP is calculated in reliance upon Rule 457(o) under the Securities Act and using the proposed maximum aggregate offering as described above. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is notpermitted. Subject to completion, dated December 13, 2007 ASPECT GLOBAL DIVERSIFIED FUND LP $60,000,000 Class A Limited Partnership Units $24,000,000 Class B Limited Partnership Units $36,000,000 Class I Limited Partnership Units Aspect Global Diversified Fund LP, or the Fund, was formed as a Delaware limited partnership on March 23, 2007.The Fund issues units of limited partnership interests, or Units, in four classes, Class A, Class B, Class C and Class I, which represent units of fractional undivided beneficial interest in and ownership of the Fund.Only Class A, Class B and Class I Units are being offered hereby.Class C Units will be issued in exchange for Class A,B andI Units in certain circumstances which are described herein. The Fund will invest the proceeds of its offering of Units in the speculative trading of futures, options, swaps and over-the-counter contracts, including currency forwards traded in the United States and internationally. Steben & Company, Inc., or the General Partner, is a Maryland corporation registered with the Commodity Futures Trading Commission, or the CFTC, as a commodity pool operator and introducing broker, and is also registered with the Securities and Exchange Commission, or the SEC, as a registered investment adviser and a broker dealer.The General Partner is a member of the National Futures Association, or the NFA, and the Financial Industry Regulatory Authority, or FINRA.The General Partner will serve as the commodity pool operator and as a selling agent of the Fund. Aspect Capital Limited, or the Trading Advisor, is the Fund’s sole commodity trading advisor.The Trading Advisor will trade the assets of the Fund in the Aspect Diversified Program, or the Trading Program, a broadly diversified global trading system that deploys multiple trading strategies that seek to identify and exploit directional moves in market behavior of a broad range of global markets including (but not limited to) bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities and derivatives.The Fund will allocate its assets to the Trading Program at 1.20 times the leverage normally utilized by the Trading Advisor (which typically trades at a margin to equity ratio of approximately 5% to 30%, or for the Fund, at a margin to equity ratio of 6% to 36%). INVESTING IN THE UNITS INVOLVES SIGNIFICANT RISKS. PLEASE REFER TO “THE RISKS YOU FACE” BEGINNING ON PAGE 15. · Futures trading is volatile and even a small movement in market prices could cause large losses. · The success of the Fund’s Trading Program depends upon the skill of the Trading Advisor and its trading principals. · You could lose all or substantially all of your investment. · The Fund is speculative.You could lose all or substantially all of your investment, including any undistributed profits. · The Fund has not commenced trading and does not have an operating history. · You are required to make representations and warranties in connection with your investment.You are encouraged to discuss a potential investment in the Fund with your individual financial, legal and tax advisors. · The Fund is subject to conflicts of interests.This includes the risk of owing substantial compensation to the General Partner and the Trading Advisor regardless of the Fund’s investment performance. · The Fund must earn substantial trading profits and interest income each year (without reduction for redemption charges) to break even after all fees and expenses which include Management Fees, Incentive Fees (if the Fund is profitable), General Partner Fees, Brokerage Expenses, as well as Organizational Expenses, Selling Agent Commissions, Broker Dealer Servicing Fees and Redemption Fees, with such fees and expenses charged being dependent upon the particular Class of Units you are invested. · During the first twelve months of an investment, each Class of Units are subject to fees and expenses in the aggregate amount of approximately 8.12% of the Net Asset Value per annum for Class A Units (up to 10.05% if the Class A Units are redeemed prior to the first anniversary of the subscription date), 6.57% of the Net Asset Value per annum for Class B Units, 5.22% of the Net Asset Value per annum for Class C Units and 5.97% of the Net Asset Value per annum for Class I Units. · There is no secondary market for the Units and you may only redeem Units at the end of a calendar month.If you redeem the Class A Units within 12 months after the Class A Units are purchased, you will pay redemption charges. Minimum Investment Regular Accounts (including IRAs and other tax exempt accounts) of the Fund: $10,000 Additional investments by existing investors of the Fund: Investor Suitability Eligible investors must have (i) a net worth of at least $70,000 and an annual income of at least $70,000, or (ii) a net worth of at least $250,000. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The Fund is not a mutual fund or any other type of investment company within the meaning of the Investment Company Act of 1940, as amended, and is not subject to regulation thereunder. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED UPON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. [,] 2007 (Not for use after [ ], 2008) COMMODITY FUTURES TRADING COMMISSION RISK DISCLOSURE STATEMENT YOU SHOULD CAREFULLY CONSIDER WHETHER YOUR FINANCIAL CONDITION PERMITS YOU TO PARTICIPATE IN A COMMODITY POOL.IN SO DOING, YOU SHOULD BE AWARE THAT FUTURES AND OPTIONS TRADING CAN QUICKLY LEAD TO LARGE LOSSES AS WELL AS GAINS.SUCH TRADING LOSSES CAN SHARPLY REDUCE THE NET ASSET VALUE OF THE POOL AND CONSEQUENTLY THE VALUE OF YOUR INTEREST IN THE POOL.IN ADDITION, RESTRICTIONS ON REDEMPTIONS MAY AFFECT YOUR ABILITY TO WITHDRAW YOUR PARTICIPATION IN THE POOL. FURTHER, COMMODITY POOLS MAY BE SUBJECT TO SUBSTANTIAL CHARGES FOR MANAGEMENT, AND ADVISORY AND BROKERAGE FEES.IT MAY BE NECESSARY FOR THOSE POOLS THAT ARE SUBJECT TO THESE CHARGES TO MAKE SUBSTANTIAL TRADING PROFITS TO AVOID DEPLETION OR EXHAUSTION OF THEIR ASSETS.THIS DISCLOSURE DOCUMENT CONTAINS A COMPLETE DESCRIPTION OF EACH EXPENSE TO BE CHARGED TO THIS POOL AT PAGE41 AND A STATEMENT OF THE PERCENTAGE RETURN NECESSARY TO BREAK EVEN, THAT IS, TO RECOVER THE AMOUNT OF YOUR INITIAL INVESTMENT, AT PAGE 10. THIS BRIEF STATEMENT CANNOT DISCLOSE ALL THE RISKS AND OTHER FACTORS NECESSARY TO EVALUATE YOUR PARTICIPATION IN THIS COMMODITY POOL.THEREFORE, BEFORE YOU DECIDE TO PARTICIPATE IN THIS COMMODITY POOL, YOU SHOULD CAREFULLY STUDY THIS DISCLOSURE DOCUMENT, INCLUDING A DESCRIPTION OF THE PRINCIPAL RISK FACTORS OF THIS INVESTMENT, AT PAGES 15 THROUGH 22. YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY POOL MAY TRADE FOREIGN FUTURES OR OPTIONS CONTRACTS.TRANSACTIONS ON MARKETS LOCATED OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES MARKET, MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED PROTECTION TO THE POOL AND ITS PARTICIPANTS.FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN NON-UNITED STATES JURISDICTIONS WHERE TRANSACTIONS FOR THE POOL MAY BE EFFECTED. THE FUND HAS NOT COMMENCED TRADING AND DOES NOT HAVE ANY PERFORMANCE HISTORY. THIS PROSPECTUS DOES NOT INCLUDE ALL OF THE INFORMATION OR EXHIBITS IN THE FUND’S REGISTRATION STATEMENT.YOU CAN READ AND COPY THE ENTIRE REGISTRATION STATEMENT AT THE PUBLIC REFERENCE FACILITIES MAINTAINED BY THE SEC AT 100 F STREET, N.E., ROOM 1580, WASHINGTON, D.C. 20549. THE FUND FILES QUARTERLY AND ANNUAL REPORTS WITH THE SEC.YOU CAN READ AND COPY THESE REPORTS AT THE SEC PUBLIC REFERENCE FACILITIES IN WASHINGTON, D.C.PLEASE CALL THE SEC AT 1-800-SEC-0 INFORMATION. THE FUND’S FILINGS ARE POSTED AT THE SEC WEBSITE AT HTTP://WWW.SEC.GOV. -iii- Notes to Cover Page (cont'd) REGULATORY NOTICES NO DEALER, SALESMAN OR ANY OTHER PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS PROSPECTUS, AND, IF GIVEN OR MADE, SUCH OTHER INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE FUND, THE GENERAL PARTNER, THE SELLING AGENT, THE TRADING ADVISOR OR ANY OTHER PERSON. THIS PROSPECTUS DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES OFFERED HEREBY TO ANY PERSON OR BY ANYONE IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION MAY NOT LAWFULLY BE MADE. THE BOOKS AND RECORDS OF THE FUND WILL BE MAINTAINED AT ITS PRINCIPAL OFFICE, 2, SUITE 200, ROCKVILLE, MARYLAND 20850, TELEPHONE NUMBER IS (800) 726-3400.LIMITED PARTNERS WILL HAVE THE RIGHT, DURING NORMAL BUSINESS HOURS, TO HAVE ACCESS TO AND COPY (UPON PAYMENT OF REASONABLE REPRODUCTION COSTS) SUCH BOOKS AND RECORDS IN PERSON OR BY THEIR AUTHORIZED ATTORNEY OR AGENT.EACH MONTH, THE GENERAL PARTNER WILL DISTRIBUTE REPORTS TO ALL LIMITED PARTNERS SETTING FORTH SUCH INFORMATION AS THE COMMODITY FUTURES TRADING COMMISSION (THE “CFTC”) AND THE NATIONAL FUTURES ASSOCIATION (THE “NFA”) MAY REQUIRE TO BE GIVEN TO THE PARTICIPANTS IN COMMODITY POOLS WITH RESPECT TO THE FUND AND ANY SUCH OTHER INFORMATION AS THE GENERAL PARTNER MAY DEEM APPROPRIATE.THERE WILL SIMILARLY BE DISTRIBUTED TO LIMITED PARTNERS, NOT MORE THAN 90 DAYS AFTER THE CLOSE OF THE FUND’S FISCAL YEAR, CERTIFIED AUDITED FINANCIAL STATEMENTS AND (IN NO EVENT LATER THAN MARCH 31 OF THE IMMEDIATELY FOLLOWING YEAR) THE TAX INFORMATION RELATING TO EACH CLASS OF UNITS OF THE FUND NECESSARY FOR THE PREPARATION OF THE LIMITED PARTNERS’ ANNUAL FEDERAL INCOME TAX RETURNS. THE DIVISION OF INVESTMENT MANAGEMENT OF THE SECURITIES AND EXCHANGE COMMISSION REQUIRES THAT THE FOLLOWING STATEMENT BE PROMINENTLY SET FORTH HEREIN:“ASPECT GLOBAL DIVERSIFIED FUND LP IS NOT A MUTUAL FUND OR ANY OTHER TYPE OF INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND IS NOT SUBJECT TO REGULATION THEREUNDER.” -iv- [Page left blank intentionally] ASPECT GLOBAL DIVERSIFIED FUND LP Table of Contents Prospectus Section Page PART ONE DISCLOSURE DOCUMENT SUMMARY 1 The Fund 1 The Units 1 Purchases and Redemptions of Units 1 Risk Factors 2 Investment Objective 3 The General Partner, Commodity Pool Operator and Selling Agent 3 The Trading Advisor 4 The Selling Agents 5 The Futures Commission Merchant and Currency Forward Counterparties 5 Limitation of Liabilities 5 Net Asset Value 5 Segregated Accounts/Interest Income 6 Fees and Expenses 7 Break-Even Amounts for Each Class of Units 10 Distributions 10 Fiscal Year 10 Financial Information 10 U.S. Federal Income Tax Considerations 10 “Breakeven Table” 10 Reports to Limited Partners 13 Cautionary Note Regarding Forward-Looking Statements 13 ORGANIZATION CHART 14 THE RISKS YOU FACE 15 (1) You May Not Rely on Past Performance in Deciding Whether to Buy Units. 15 (2) Futures Markets are Volatile and therefore, the Net Asset Value of Your Units May Fluctuate Substantially. 15 (3) Unit Values are Unpredictable at the Time Subscription and Redemption Requests Are Due. 15 (4) The Fund’s Trading of Futures, Forwards, Options, Swaps and Commodity Interests is Speculative and Volatile. 15 (5) Possible Illiquid Markets May Exacerbate Losses. 15 (6) Leveraged Trading May Cause the Fund to Incur Substantial Losses. 16 (7) Futures Trading is Speculative in Nature. 16 (8) Possible Effects of Speculative Position Limits. 16 (9) Trading of Forward Contracts Presents Unique Risks. 16 (10) Trading on Foreign Exchanges are Not Subject to U.S. Regulation and are Subject to Foreign Exchange Currency Exposure. 16 (11) Default by Counterparty and Credit Risk Could Cause Substantial Losses. 17 (12) Trading in Option Contracts is Highly Leveraged and Speculative. 17 (13) The Markets in Which the Fund Will Compete are Highly Competitive. 17 (14) The Fund is Subject to Risk of Loss. 17 (15) Potential Increase in Leverage Utilized. 17 (16) Increased Volatility Magnifies the Potential Amount of Losses and Gains. 18 (17) The Fund Has Limited Liquidity. 18 (18) The Fund’s Reliance on the General Partner to Provide Certain Services may be Detrimental to the Fund Due to the General Partner’s Failure to Provide Such Key Services. 18 (19) The Fund may be Harmed Should Key Personnel of the General Partner Become Unavailable. 18 (20) The Fund May be Harmed by Failure of the Trading Advisor. 18 (21) Use of Electronic Trading Presents Risks that Differ from Risks Stemming from Traditional Trading Methods. 18 (22) Insolvency of a Futures Commission Merchant May Harm the Fund. 19 (23) Changes in Trading Strategies May Be Detrimental to the Fund. 19 (24) Trading Profits are Subject to an Incentive Fee and May Create an Incentive for the Trading Advisor -vi- Prospectus Section Page to Make Investments in More Speculative Investments. 19 (25) Substantial Incentive Fees Payable on a Quarterly Basis Could be Charged Even Though the Fund’s Overall Annual Performance was Unprofitable. 19 (26) Fees and Commissions are Charged Regardless of Profitability and May Result in Depletion of Assets. 19 (27) Replacement of the Trading Advisor Cannot Provide any Assurance that the Fund Will Succeed. 20 (28) Payment of Incentive Fees may Cause the Trading Advisor to Terminate its Services to the Fund Should the Trading Advisor Suffer Significant Losses; Such Losses Will Create Loss Carry-forwards Which Could Have Additional Negative Implications for the Fund. 20 (29) Limited Partners Do Not Participate in Management. 20 (30) Non-Transferability of Units Decreases Liquidity. 20 (31) Possible Adverse Effect of Large Redemptions. 20 (32) Mandatory Redemptions May Cause a Limited Partner to Suffer Losses. 20 (33) Indemnification Payments May Decrease the Fund’s Net Asset Value. 20 (34) Because Futures Contracts Have No Intrinsic Value, the Positive Performance of Your Investment Is Wholly Dependent Upon an Equal and Offsetting Loss. 21 (35) Failure of Commodity Futures Markets to Exhibit Low to Negative Correlation to General Financial Markets Will Reduce Benefits of Diversification and May Exacerbate Losses to Your Portfolio. 21 (36) Limited Partners Will Not Have the Protections Associated With Ownership of Units in an Investment Company Registered Under the Investment Company Act of 1940. 21 (37) Various Actual and Potential Conflicts of Interest May Be Detrimental to Limited Partners. 21 (38) The Fund May Terminate for Certain Reasons. 21 (39) The Fund is Subject to the Risk of Litigation. 21 (40) Revised Regulatory Interpretations Could Make Certain Strategies Obsolete. 21 (41) Possibility of Additional Government or Market Regulation. 22 (42) The Limited Partners are Subject to Certain Tax Risks. 22 INVESTMENT OBJECTIVE 22 Investment Objective 22 Market Diversification 23 THE TRADING ADVISOR 23 The Principals 24 Investment Program 26 Trading Approach 27 PERFORMANCE INFORMATION OF THE TRADING ADVISOR 29 PRO FORMA PERFORMANCE OF THE ASPECT GLOBAL DIVERSIFIED FUND LP 32 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 39 OFF-BALANCE SHEET ARRANGEMENTS 40 CONTRACTUAL OBLIGATIONS 40 USE OF PROCEEDS 40 CHARGES 41 Management Fee 41 Incentive Fee 41 Organizational Expenses 42 Brokerage Expenses 42 General Partner Fee 42 Administrative Expenses 42 Offering Expenses 43 Selling Agent Commissions 43 Broker Dealer Servicing Fee 43 Fee Limit 43 Redemption Fee 43 Extraordinary Fees and Expenses 43 WHO MAY SUBSCRIBE 44 -vii- Prospectus Section Page REDEMPTIONS, NET ASSET VALUE AND TRADING SUSPENSION 44 THE SELLING AGENTS 45 THE FUTURES COMMISSION MERCHANT AND CURRENCY FORWARD COUNTERPARTY 46 CASH MANAGEMENT BROKER 46 CONFLICTS OF INTEREST 47 General 47 The General Partner 47 Incentive Fee to the Trading Advisor 47 Personal Trading 47 Trades by the Trading Advisor and its Principals 48 Trading Multiple Accounts 48 Multiple Relationships with Brokers 48 Effects of Speculative Position Limits 48 Other Activities of the Principals of the Trading Advisor 49 Operation of Other Commodity Pools 49 Fiduciary Responsibility of the General Partner 49 Selling Agents 49 The General Partner Serving as Selling Agent 49 Futures Commission Merchants 49 Proprietary Trading/Other Clients 50 DESCRIPTION OF THE LIMITED PARTNERSHIP UNITS; CERTAIN MATERIAL TERMS OF THE LIMITED PARTNERSHIP AGREEMENT 50 Description of the Units 50 Principal Office; Location of Records 51 THE GENERAL PARTNER, COMMODITY POOL OPERATOR AND SELLING AGENT 51 Principals of the General Partner 52 Proprietary Trading 54 Legal Proceedings 54 Fiduciary and Regulatory Duties of the General Partner 54 Investment of the General Partner in the Fund 55 Management; Voting by Limited Partners 56 Possible Repayment of Distributions Received by Limited Partners; Indemnification by Limited Partners 56 Units Not Freely Transferable 57 Reports to Limited Partners 57 Net Asset Value 57 Termination Events 58 PERFORMANCE OF COMMODITY POOLS OPERATED BY THE GENERAL PARTNER 59 DISTRIBUTIONS 62 MATERIAL CONTRACTS 62 Trading Advisory Agreement 62 Corporate Cash Management Account Agreement 62 Futures Account Agreement 63 Selling Agreements 63 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS 63 Fund Status 63 Taxation of Limited Partners on Profits and Losses of the Fund 64 Limitations on Deductibility of Fund Losses by Limited Partners 64 PURCHASES BY EMPLOYEE BENEFIT PLANS 69 General 69 Ineligible Purchasers 70 Plan Assets 70 Reporting and Disclosure 71 Special IRA Rules 71 Exempt Plans 71 PLAN OF DISTRIBUTION 72 The Offering 72 Subscription Procedure 72 Subscribers’ Representations and Warranties 72 General 73 LEGAL MATTERS 73 EXPERTS 73 ADDITIONAL INFORMATION 73 RECENT FINANCIAL INFORMATION AND ANNUAL REPORTS 74 PRIVACY POLICY OF THEGENERAL PARTNER 74 INDEX TO FINANCIAL STATEMENTS 75 -viii- Prospectus Section Page Report of Independent Registered Public Accounting Firm dated November 8, 2007 76 Aspect Global Diversified Fund LP Statement of Financial Condition as of September 30, 2007 77 Aspect Global Diversified Fund LP Notes to the Statement of Financial Condition 78 Independent Auditors’ Report dated February 28, 2007 84 Steben & Company, Inc. Statement of Financial Condition as of December 31, 2006 85 Steben & Company, Inc. Notes to the Statement of Financial Condition 86 Steben & Company, Inc. Statement of Financial Condition as of September 30, 2007(unaudited) 89 Steben & Company, Inc. Notes to the Statement of Financial Condition (unaudited) 90 PART TWO STATEMENT OF ADDITIONAL INFORMATION The Futures Markets 96 Futures Contracts 96 Forward Contracts 96 Option Contracts 96 Hedgers and Speculators 97 Commodity Exchanges 97 Margin 97 Speculative Position Limits 98 Daily Limits 98 Regulations 98 Exhibit A—Privacy Notice P–1 Exhibit B—Supplemental Performance Information Exhibit C Form of Subscription Agreement and Power of Attorney Exhibit D Form of Limited Partnership Agreement -ix- [Page left blank intentionally] SUMMARY This summary of material information provided in this Prospectus is intended for quick reference only. The remainder of this Prospectus contains more detailed information.You should read the entire Prospectus, including the Statement of Additional Information and all exhibits to the Prospectus, before deciding to invest in Units. This Prospectus is dated , 2007. The Fund Aspect Global Diversified Fund LP, or the Fund, was formed as a Delaware limited partnership on March 23, 2007.The Fund issues units of limited partnership interests, or Units, which represent units of fractional undivided beneficial interest in and ownership of the Fund.The term of the Fund is perpetual (unless terminated earlier in certain circumstances).The principal office of the Fund is, c/o Steben & Company, Inc., 2099 Gaither Road, Suite 200, Rockville, Maryland 20850 and its telephone number is (800) 726-3400. The Units The Fund issues Units in four classes, Class A, Class B, Class C and Class I Units, each of which represents units of fractional undivided beneficial interests in and ownership of the Fund.Class A, B and I Units will be re-designated as Class C Units with lower expenses only as they each reach a certain limit on fees, as described below.The General Partner may, in its sole discretion, authorize additional Classes of Units as it deems necessary and in the best interests of the Fund.The Class A, B and I Units will be offered on a continuous and monthly basis and at the Net Asset Value as of the close of business on the last day of the month in which a subscription is accepted until such time this offering will be terminated pursuant to the Fund’s Limited Partnership Agreement. Class A, B and I Units will be offered by Selling Agents.The Class A Units are subject to the following fees and expenses: Management Fee, Incentive Fee, Organizational Expenses, Brokerage Expenses, General Partner Fee, Administrative Expenses, Offering Expenses, Selling Agent Commissions, Broker Dealer Servicing Fee, and a Redemption Fee (if Class A Units are redeemed within 12 months of purchase), each as hereinafter defined.The Class A Units are subject to a Fee Limit as hereinafter defined.Class A Units will be re-designated as Class C Units after the Fee Limit has been reached. Class B Units are intended only for registered investment advisors’ fee based advisory programs. Class B Units are subject to the same fees and expenses as the Class A Units, except they are not subject to a Redemption Fee or Selling Agent Commissions.Class B Units may be purchased by employees and relatives of Selling Agents and direct clients of the General Partner.Class B Units are subject to a Fee Limit, as defined herein.Class B Units will be re-designated as Class C Units after the Fee Limit has been reached. Class I Units are intended only for registered investment advisors’ fee based advisory programs. Class I Units are subject to the same fees and expenses as the Class B Units with the exception of the Broker Dealer Servicing Fee.Class I Units may be purchased by employees and relatives of the General Partner and direct clients of the General Partner. Class C Units will be issued to Limited Partners who own Class A , B and I Units once the Fee Limit has been reached in exchange for such Class A, B and I Units.The Class C Units are identical to these other Units except that the Class C Units do not payOffering Expenses, Selling Agent Commissions, a Broker Dealer Servicing Fee or a Redemption Fee. Purchases and Redemptions of Units Units of the Fund are offered continuously to the public by Selling Agents on a “best-efforts” basis, without any firm commitment to sell or purchase any specific number of Units, at the month-end Net Asset Value per Unit.The minimum investment is $10,000.The minimum investment for existing Limited Partners of a Class of Units subscribing for additional Units of that Class is $2,500.The General Partner, in its sole discretion, may waive these minimums.The Units will be initially offered at $100 per Unit.Subscription funds will be held in an account at Bank of America, pending, acceptance and payment to the Fund at the applicable monthly closing.Interest relating to subscriptions while held at Bank of America during this continuous offering will be used to acquire additional Units for you or will be returned to you in cash if your subscription is not accepted.All Units will be issued at Net Asset Value as of commencement of business on the first Business Day of each month. SUMMARY (cont'd) Redemption requests, which are irrevocable, may be made by a Limited Partner as of the last Business Day of any month, or, Redemption Date, at the Net Asset Value per Unit (or portion thereof) on the Redemption Date, on four(4) business days’ prior written notice to the General Partner.Partial redemptions must be for at least $1,000, unless such requirement is waived by the General Partner.In addition, the Limited Partner, if making a partial redemption, must maintain at least $10,000 or his original investment amount, whichever is less, in the Fund, unless such requirement is waived by the General Partner.The Fund will pay redemption proceeds as soon as practicable after the Redemption Date, generally within thirty (30) days after the Redemption Date. Risk Factors An investment in Units is speculative and involves a high degree of risk.The summary risk factors set forth below are intended merely to highlight certain risks of the Fund.The Fund has particular risks that are set forth elsewhere in this Prospectus. · The Fund has no operating history.Therefore, a potential investor does not have any performance history to serve as a factor for evaluating an investment in the Fund. · Past performance is not indicative of future results.All or substantially all of an investment, including any undistributed profits, in the Fund could be lost. · The trading of the Fund takes place in very volatile markets. · The Net Asset Value per Unit can vary significantly intra- and inter-month. · The Fund is subject to the fees and expenses described herein (in addition to the amount of any commissions charged by the investor’s broker in connection with an investor’s purchase of Units, if applicable) and will be successful only if significant losses are avoided. · The incapacity of the Trading Advisor’s principals could have a material and adverse effect on the Trading Advisor’s ability to discharge its obligations under the advisory agreement. However, there are no individual principals at the Trading Advisor whose absence would result in a material and adverse effect on the Trading Advisor’s ability to adequately carry out its advisory responsibilities. · During the first twelve months of an investment, each Class of Units are subject to fees and expenses in the aggregate amount of approximately 8.12% of the Net Asset Value per annum for Class A Units (up to 10.05% if Class A Units are redeemed prior to the first anniversary of the subscription date), 6.57% of the Net Asset Value per annum for Class B Units, 5.22% of the Net Asset Value per annum for Class C Units and 5.97% of the Net Asset Value per annum for Class I Units.Therefore, each Class of Units will be successful only if the Fund’s annual returns from futures trading, plus its annual interest income from its holdings of U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year, exceed such fees and expenses. · There can be no assurance that the Units will achieve profits or avoid losses, significant or otherwise. · The Fund is subject to actual and potential conflicts of interest involving the General Partner, the Trading Advisor and the Selling Agent.The General Partner and its principals, all of whom are engaged in other investment activities, are not required to devote substantially all of their time to the business of the Fund, which also presents the potential for numerous conflicts of interest with the Fund.As a result of these and other relationships, the parties involved with the Fund have a financial incentive to act in a manner other than in the best interests of the Fund and the Limited Partners.The General Partner has not established any formal procedures to resolve conflicts of interest.Consequently, Limited Partners are dependent on the good faith of the respective parties subject to such conflicts to resolve them equitably.The Fund is subject to other conflicts which include the risk of owing substantial compensation to the General Partner and the Trading Advisor regardless of the Fund’s investment performance. -2- SUMMARY (cont'd) Investment Objective The Fund’s assets will be used for the speculative trading of futures, swaps, options and over-the-counter contracts, including currency forwards traded in the United States and internationally.The Fund will seek to accomplish its objectives by investing its assets in the Aspect Diversified Program, or the Trading Program, managed by Aspect Capital Limited, or the Trading Advisor.The Trading Program is a broadly diversified global trading system that deploys multiple trading strategies that seek to identify and exploit directional moves in market behavior of a broad range of global markets including (but not limited to) bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities and derivatives.The Fund will allocate its assets to the Trading Program at 1.20 times the leverage normally utilized by the Trading Advisor (which typically trades at a margin to equity ratio of approximately 5% to 30%, or for the Fund, at a margin to equity ratio of 6% to 36%).Because the Net Asset Value of the Fund will rise or fall over time, the leverage ratio could be higher or lower than 120% of the leverage normally utilized by the Trading Advisor.By maintaining a comparatively small exposure to any individual market, the aim of the Trading Program is to achieve meaningful long-term diversification.The Trading Program seeks to maintain positions in a variety of markets.Market concentration varies according to the strength of signals, volatility and liquidity, amongst other factors. The Trading Program employs a fully automated system to collect, process and analyze market data (including current and historical price data) and to identify and exploit directional moves (or “trends”) in market behavior, trading across a variety of frequencies to exploit trends over a range of timescales.Positions are taken according to aggregate signals and are adjusted to manage risk. The Fund will also maintain its excess margin deposits and reserves with the Cash Management Broker in cash, U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.All interest income earned by the Fund will accrue to the Fund.The Fund’s excess margin monies will be managed by the General Partner. There can be no assurance that the Fund or the Trading Program will achieve their investment objectives or avoid substantial losses.The Fund has no performance history. The General Partner, Commodity Pool Operator and Selling Agent The Fund’s General Partner and commodity pool operator is Steben & Company, Inc., a Maryland corporation organized in February 1989.The General Partner will also serve as one of the Fund’s Selling Agents.The General Partner became registered with the Commodity Futures Trading Commission, or the CFTC, as a commodities introducing broker in May 1989 and as a commodity pool operator, or a CPO, in August 1991.The General Partner is a member of the National Futures Association, or the NFA, the self-regulatory organization for the commodity industry, and is a member of the Financial Industry Regulatory Authority, or FINRA.The General Partner is registered as a broker dealer and an investment adviser with the Securities and Exchange Commission, or the SEC.The General Partner’s address is 2099 Gaither Road, Suite 200, Rockville, Maryland 20850; telephone (800) 726-3400 or (240) 631-9808, fax (240) 631-9595.The General Partner’s e-mail address is info@steben.com. The General Partner will manage all aspects of the Fund's business, including forming and registering the Fund, selecting and monitoring the Fund’s Trading Advisor, selecting the Fund's futures broker(s), forwards and swaps and counterparties, accountants, attorneys, service companies, computing the Fund’s Net Assets, reporting to the Limited Partners, directing the investment of the Fund’s excess margin monies in interest-bearing instruments and/or cash, and handling subscriptions and redemptions.The General Partner will maintain office facilities and furnish administrative and clerical services to the Fund. Each Class of Units will pay the General Partner organizational expenses equal to 1/12th of 0.30% of the Fund’s Net Asset Value (0.30% per annum) payable monthly in arrears for a period of up to the initial sixty (60) months of the Fund’s investment operations.The Organizational Expenses cover all actual upfront organizational costs incurred by the General Partner on behalf of the Fund.If the aggregate amount of Organizational Expenses fully reimburse the General Partner prior to the end of the initial sixty (60) months of the Fund’s investment operations, each Class of Units will no longer pay the Organizational Expenses.If the aggregate amount of Organizational Expenses do not fully reimburse the -3- SUMMARY (cont'd) General Partner at the end of the initial sixty (60) months of the Fund’s investment operations, the General Partner will assume the outstanding amounts that have not been reimbursed. Each Class of Units will pay the General Partner a monthly General Partner Fee in arrears equal to 1/12th of 1.10% of the Fund’s Net Asset Value (1.10% per annum).The General Partner Fee is paid to the General Partner to compensate it for its services to the Fund as general partner and commodity pool operator. The General Partner, in its capacity as one of the Fund’s Selling Agents, will be paid Selling Agent commissions monthly in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit as hereinafter defined.The General Partner will pay the Selling Agents an upfront commission of 2.00% of the aggregate subscription amount for the sale of Class A Units.Beginning in the 13th month, the General Partner will pay the Selling Agents a monthly Selling Agent commission in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit. Class A Units will pay the Selling Agent a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.15% of the outstanding Class A Units’ Net Asset Value (0.15% per annum), subject to the Fee Limit. Class B Units will pay broker dealers who sell Class B Units a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.60% of the Class B Units’ Net Asset Value (0.60% per annum), subject to the Fee Limit. While it does not currently intend to do so, the General Partner could, in its sole discretion, should it deem it in the best interest of the Fund, replace the Trading Advisor and allocate the Fund’s assets to one or more trading advisors. The Trading Advisor Aspect Capital Limited, or the Trading Advisor, offers discretionary advisory services to institutional and high net worth investors in the speculative trading of multiple asset classes including, without limitation, futures, forwards, swaps, options and other derivative contracts, commonly referred to as “futures”. The Trading Advisor was established in 1997 by Anthony Todd, Dr. Eugene Lambert, Martin Lueck and Michael Adam, all of whom were involved in the development of Adam, Harding and Lueck (“AHL”, now part of Man Group plc), where they advanced the application of systematic quantitative techniques in managed futures investment.The Trading Advisor has grown its team to over 100 employees and manages $4.172 billion as of October 1, 2007 including approximately $3.873 billion in the Trading Program.The Trading Advisor’s investment approach involves a strong focus on rigorous research, disciplined systematic implementation, robust risk management and efficient market access and execution. The Trading Advisor is a limited liability company registered in England and Wales (registration number 3491169), which is regulated in the United Kingdom by the Financial Services Authority.Since October 1999, the Trading Advisor has been a member of the NFA, registration number 0296934, and has been registered with the CFTC as a commodity trading advisor, or CTA, and commodity pool operator.The Trading Advisor has also been registered with the NFA as a principal of its CTA subsidiary, Aspect Capital Inc. (registration number 0346983), since August 2004.The Trading Advisor has also been registered with the SEC as an investment adviser since October 2003.Neither the Trading Advisor’s registration with the CFTC and SEC nor its membership in NFA should be taken as an indication that the CFTC, SEC, NFA, or any other regulatory agency or body has recommended or approved the Trading Advisor.The main business address of the Trading Advisor is Nations House, 103 Wigmore Street, London, W1U 1QS, England.The Trading Advisor’s telephone number in London is 011-44 20 7170 9700.The Trading Advisor’s books and records will be kept at its main business address. RMF Investment Management, a principal of the Trading Advisor, is a subsidiary of the Man Group plc. Man Group plc is a leading global provider of alternative investment products and solutions as well as one of the world’s largest futures brokers. Certain Man Group plc subsidiaries are registered with the CFTC as futures commission merchants and/or introducing brokers. The Trading Advisor is also affiliated with AIG Financial Products Corp., which itself is an affiliate of the AIG group of companies.The Trading Advisor may execute transactions with RMF Investment Management and its group companies and AIG Financial Products Corp. and its group companies, and the relevant entities will receive compensation in -4- SUMMARY (cont'd) connection with such transactions. The compensation paid to such entities is to be negotiated at market rates. Each Class of Units will pay the Trading Advisor a monthly Management Fee payable in arrears equal to 1/12th of 2.00% of the Fund’s trading level allocated to the Trading Program (2.00% per annum).The trading level is currently expected to be 1.20 times the normal trading level of the Trading Program.Therefore, the Management Fee will be 1/12th of 2.40% of the Fund’s month-end Net Asset Value (2.40% per annum). Each Class of Units will pay the Trading Advisor a quarterly Incentive Fee payable in arrears equal to 20% of any Trading Profits, as herein defined. The Selling Agents The General Partner also acts as a selling agent for the Fund.The General Partner intends to appoint certain other broker dealers registered under the Securities Exchange Act of 1934, as amended, and members of the FINRA, as additional selling agents, collectively, with the General Partner in its capacity as a selling agent, the Selling Agents, with respect to Class A, Class B and Class I Units only.The Selling Agents will use their “best efforts” to sell Class A, Class B and Class I Units.Therefore, the Selling Agents are not required to purchase any Class A, Class B and Class I Units or sell any specific number or dollar amount of Class A, Class B and Class I Units but will use their best efforts to sell such Units. The General Partner, in its capacity as one of the Fund’s Selling Agents, will be paid Selling Agent commissions monthly in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit as hereinafter defined.The General Partner will pay the Selling Agents an upfront commission of 2.00% of the aggregate subscription amount for the sale of Class A Units.Beginning in the 13th month, the General Partner will pay the Selling Agents a monthly Selling Agent commission in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit.For Units where the General Partner acts as the Selling Agent, it will retain these fees. Class A Units will pay the Selling Agent a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.15% of the outstanding Class A Units’ Net Asset Value (0.15% per annum), subject to the Fee Limit. Class B Units will pay broker dealers who sell Class B Units a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.60% of the Class B Units’ Net Asset Value (0.60% per annum), subject to the Fee Limit. For Units where the General Partner acts as the Broker Dealer, it will retain these fees. The Futures Commission Merchant and Currency Forward Counterparties The Fund will utilize Calyon Financial, Inc., or CFI, as its futures commission merchant, the Futures Commission Merchant or FCM, and as its currency forward counterparty.The General Partner may, at its discretion, have the Fund utilize other futures commission merchants, swap or forward counterparties if it deems it to be in the best interest of the Fund. Limitation of Liabilities You cannot lose more than your investment in the Units plus any undistributed profits.Limited partners in a Delaware limited partnership are entitled to limitation on liability equivalent to the limitation on liability enjoyed by shareholders of Delaware corporations. Net Asset Value The Fund’s “Net Assets” refers to the total assets of the Fund (including without limitation all cash and cash equivalents (valued at cost), any unrealized profits and losses, accrued interest and amortization of original issue discount, and the market value of all open futures, forwards,or derivatives (“commodities interests”) positions and other assets of the Fund, minus the total liabilities of the Fund, including without limitation, one-half of the brokerage commissions that would be payable with respect to the closing of each of the Fund’s open commodities interests positions (if charged on a “round-turn” basis), or brokerage expenses (if charged on a “flat rate” basis), and fees and expenses, determined in accordance with generally accepted accounting principles consistently applied under the accrual basis of accounting.However, for purposes of calculating month-end fees, the Fund’s Net Asset Value is calculated prior to the accrual of any fees of the Fund for that month. -5- SUMMARY (cont'd) The “Net Asset Value” of a Unit in a particular Class refers to the Net Assets allocated to the capital accounts with respect to such Class (the aggregate capital account balances with respect to the Class of Units) divided by the number of outstanding Units of such Class. Segregated Accounts/Interest Income The proceeds of the offering will be deposited in cash in a segregated account in the name of the Fund at the Futures Commission Merchant (or another eligible financial institution, as applicable) in accordance with CFTC investor protection and segregation requirements, and at the Cash Management Broker for cash management purposes.However, some of the Fund’s trading is expected to be conducted on commodity exchanges outside the United States.Trading on such exchanges is not regulated by any United States governmental agency and may involve certain risks not applicable to trading on United States exchanges, including different or diminished investor protections.All interest income will be credited to the Fund. -6- SUMMARY (cont'd) Fees and Expenses Management Fee Each Class of Units will pay the Trading Advisor a monthly Management Fee payable in arrears equal to 1/12th of 2.00% of the Fund’s trading level allocated to the Trading Program (2.00% per annum).The trading level is currently expected to be 1.20 times the normal trading level of the Trading Program.Therefore, the Management Fee will be 1/12th of 2.40% of the Fund’s month-end Net Asset Value (2.40% per annum). Incentive Fee Each Class of Units will pay the Trading Advisor a quarterly Incentive Fee payable in arrears equal to 20% of any Trading Profits. “Trading Profits” are the sum of: (i) the net of all realized profits and losses on account commodity positions liquidated during the quarter, plus (ii) the net of all unrealized profits and losses net of accrued Brokerage Expenses, NFA fees and give up fees on account commodity positions open as of the quarter end, minus: (iii) the net of all unrealized profits and losses on account commodity positions open at the end of the previous quarter end, and (iv) any cumulative net realized losses (which will not include Incentive Fee expenses) from the Trading Advisor’s trading of the account carried forward from all previous quarters since the last quarter for which an Incentive Fee was payable to the Trading Advisor, and (v) any fees or expenses of the Fund (except for accrued Incentive Fees).Trading Profits will not include interest income earned by the Fund. Trading Profits will be calculated on the basis of assets allocated to the Trading Advisor.In determining “Trading Profits,” any trading losses generated by the Trading Advisor for the Fund in prior periods are carried forward, so that the Incentive Fee is paid only if and to the extent the profits generated by the Trading Advisor for the period exceed any losses (excluding losses relating to redeemed Units) from prior periods.The loss carry-forward is proportionally reduced if and to the extent the Fund reduces the amount of assets allocated to the Trading Advisor or redemptions occur during a period that a loss carry-forward exists. In the event of a redemption prior to a quarter end, the Incentive Fee will be calculated based on the redemption date. Organizational Expenses Each Class of Units will pay the General Partner organizational expenses equal to 1/12th of 0.30% of the Fund’s Net Asset Value (0.30% per annum) payable monthly in arrears for a period of up to the initial sixty (60) months of the Fund’s investment operations.The Organizational Expenses cover all actual upfront organizational costs incurred by the General Partner on behalf of the Fund.If the aggregate amount of Organizational Expenses fully reimburse the General Partner prior to the end of the initial sixty (60) months of the Fund’s investment operations, each Class of Units will no longer pay the Organizational Expenses.If the aggregate amount of Organizational Expenses do not fully reimburse the General Partner at the end of the initial sixty (60) months of the Fund’s investment operations, the General Partner will assume the outstanding amounts that have not been reimbursed. Brokerage Expenses Total charges paid to the clearing brokers are expected to average less than $4.00 per round-turn trade, although the futures commission merchant’s brokerage commissions and trading fees will be determined on a contract-by-contract basis, anticipated to range from $1.00 to $8.00 per round-turn.Some foreign contracts could be higher. Based on the foregoing estimate, each Class of Units is estimated to pay the futures commission merchant actual monthly brokerage expenses of approximately 1/12th of 0.47% the Fund’s Net Asset Value (0.47% per annum) payable in arrears.These Brokerage Expenses will cover all actual brokerage and trading costs of the Fund.The exact amount of such brokerage commissions and trading fees to be incurred is impossible to estimate and will vary based upon a number of factors including the trading frequency, the types of instruments traded, transaction sizes, degree of leverage employed and transaction rates in effect from time-to-time.The compensation paid to the futures commission merchant will not exceed the guidelines established by the North American Securities Administrators Association, Inc. -7- SUMMARY (cont'd) General Partner Fee Each Class of Units will pay the General Partner a monthly General Partner Fee in arrears equal to 1/12th of 1.10% of the Fund’s Net Asset Value (1.10% per annum).The General Partner Fee is paid to the General Partner to compensate it for its services to the Fund as general partner and commodity pool operator. Administrative Expenses Each Class of Units will pay actual administrative expenses estimated to be approximately 1/12th of 0.95% of the Fund’s Net Asset Value (0.95% per annum) payable in arrears.Actual Administrative Expenses may vary, however such Administrative Expenses will not exceed 0.95% of the Fund’s Net Asset Value per annum.The Administrative Expenses will cover all actual legal, accounting, clerical and other back office related expenses related to the administration of the Fund and all associated costs incurred by the Fund. Offering Expenses Each of the Class A, B and I Units will pay monthly offering expenses not to exceed approximately 1/12th of 0.75% of the Fund’s Net Asset Value (0.75% per annum) payable in arrears.The Offering Expenses will cover all actual ongoing offering expenses incurred by the Fund, including regulatory fees, legal costs relating to the offering, all sales costs, travel, printed material, postage and freight, conference fees and compensation to sales personnel of the General Partner for sales of Units of the Fund. Class C Units do not pay Offering Expenses. Selling Agent Commissions Class A Units will pay to the General Partner Selling Agent commissions monthly in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit as defined below.The General Partner will pay the Selling Agents an upfront commission of 2.00% of the aggregate subscription amount for the sale of Class A Units.Beginning in the 13th month, the General Partner will pay the Selling Agents a monthly Selling Agent commission in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit, as defined below.For Units where the General Partner acts as the Selling Agent, it will retain these fees. Class B, C and I Units do not pay Selling Agent Commissions. Broker Dealer Servicing Fee Class A Units will pay the Selling Agent a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.15% of the outstanding Class A Units’ Net Asset Value (0.15% per annum), subject to the Fee Limit, as defined below. Class B Units will pay broker dealers who sell Class B Units a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.60% of the Class B Units’ Net Asset Value (0.60% per annum), subject to the Fee Limit. Where the General Partner acts as the Broker Dealer it will retain these fees. Class C and I Units do not pay a Broker Dealer Servicing Fee. The Fee Limit is the total amount of Selling Agent Commissions, Broker Dealer Servicing Fees and the applicable portion of Offering Expenses combined (whichever applies) paid by particular Class A, B or I Units when it is equal to 10.00% of the original aggregate subscription amount of those particular Units. Each Limited Partner who owns Class A, Class B and Class IUnits will continue to pay the Selling Agent commissions, Offering Expenses and the Broker Dealer Servicing Fee, depending upon which expenses are applicable to the particular Class of Units, until the aggregate of such expenses reaches an amount equal to the Fee Limit.When the Fee Limit has been reached, the Class A, B and I Units will be re-designated as Class C Units which do not pay these expenses. -8- SUMMARY (cont'd) Redemption Fee In order to reimburse the General Partner for the 2% upfront fee (charged based on the aggregate subscription amount) paid to the Selling Agents, Class A Units pay a pro rata Redemption Fee to the General Partner during the first 12 months after issuance of the Class A Units.Class A Units redeemed prior to the first anniversary of the subscription date will be subject to a Redemption Fee equal to the product of (i) 2.00% of the subscription price for such Class A Units on the subscription date, divided by twelve (ii) multiplied by the number of months remaining before the first anniversary of the subscription date. No other Class of Units will pay the Redemption Fee. Extraordinary Fees and Expenses The Fund will pay all extraordinary fees and expenses incurred by the Fund, if any, as determined by the General Partner.Extraordinary fees and expenses are fees and expenses which are non-recurring and unusual in nature, such as legal claims and liabilities and litigation costs or indemnification or other unanticipated expenses.Extraordinary fees and expenses will also include material expenses which are not currently anticipated obligations of the Fund or of managed futures funds in general.Routine operational, administrative and other ordinary expenses will not be deemed to be extraordinary expenses. -9- SUMMARY (cont'd) Break-Even Amounts for Each Class of Units The following summarizes the estimated amount of all fees and expenses which are anticipated to be incurred by a new investor in each Class of Units during the first twelve months.In each case, the total estimated cost and expense load is expressed as a percentage of $10,000, the amount of minimum investment in the Fund: · Class A:8.12% (or $812 for each $10,000 invested) (up to 10.05% if Class A Units are redeemed prior to the first anniversary of the subscription date due to the Redemption Fee or $1,050 for each $10,000 invested); · Class B:6.57% (or $657 for each $10,000 invested); · Class C:5.22% (or $522 for each $10,000 invested); and · Class I:5.97% (or $597 for each $10,000 invested). It is anticipated that the Fund will earn interest income from its holdings of U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.The Fund estimates that its interest income from such holdings will be approximately 4.25% per annum, which will change from time-to-time according to prevailing interest rates. Distributions Distributions may be made at the discretion of the General Partner, although the General Partner does not presently anticipate making any.It is possible that no distributions will be made in some years in which there are taxable profits, realized or unrealized. However, each Limited Partner nevertheless will be required to take his distributive share of the Fund’s taxable income and loss into income for federal income tax purposes. Fiscal Year The Fund’s fiscal year ends on December 31 of each year. Financial Information The Fund has only recently been organized and has no financial history. U.S. Federal Income Tax Considerations The Fund intends to be classified as a partnership and not as an association or publicly traded partnership taxable as a corporation for federal income tax purposes.Accordingly, the Fund should not be subject to U.S. federal income tax, and each Limited Partner will be required to report on its own annual tax return such Limited Partner’s allocable share of the Fund’s taxable income or loss.See “Certain U.S. Federal Income Tax Considerations” below. “Breakeven Table” The “Breakeven Table” on the following page indicates the approximate percentage and dollar returns required for the value of an initial $10,000 investment in Class A, Class B and Class I Units to equal the amount originally invested twelve (12) months after issuance.The Class A Units, Class B Units and Class I Units will be automatically re-designated as Class C Units once a certain Fee Limit is reached, as described herein. The capitalization of the Fund does not directly affect the level of its charges as a percentage of Net Asset Value, other than (i) Brokerage Expenses, (ii) Administrative Expenses, and (iii) Offering Expenses, each of which are assumed for purposes of the “Breakeven Table” to equal the maximum permissible percentage of the Fund’s average month-end Net Asset Value). [Remainder of page left blank intentionally.] -10- SUMMARY (cont'd) “Breakeven Table” The table below sets forth the trading profits that must be earned by the Fund in order for you to break even on your investment in the Fund during the first year, based on an initial investment of $10,000 (assuming no changes in net asset value, interest income of 4.25% and including redemption fees applicable during the first 12 months with respect to the Class A Units only). Dollar Amount and Percentage of Expenses1 Class A2 Class B2 Class C2 Class I2 Expense $ % $ % $ % $ % Trading Advisor Management Fee3 $ 240 2.40 % $ 240 2.40 % $ 240 2.40 % $ 240 2.40 % Incentive Fee4 $ 0 0.00 % $ 0 0.00 % $ 0 0.00 % $ 0 0.00 % Organizational Expenses5 $ 30 0.30 % $ 30 0.30 % $ 30 0.30 % $ 30 0.30 % Brokerage Expenses6 $ 47 0.47 % $ 47 0.47 % $ 47 0.47 % $ 47 0.47 % General Partner Fee $ 110 1.10 % $ 110 1.10 % $ 110 1.10 % $ 110 1.10 % Administrative Expenses6 $ 95 0.95 % $ 95 0.95 % $ 95 0.95 % $ 95 0.95 % Offering Expenses6 $ 75 0.75 % $ 75 0.75 % $ 0.00 0.00 % $ 75 0.75 % Selling Agent Commissions7 $ 200 2.00 % $ 0.00 0.00 % $ 0.00 0.00 % $ 0.00 0.00 % Broker Dealer Servicing Fee8, 9 $ 15 0.15 % $ 60 0.60 % $ 0.00 0.00 % $ 0.00 0.00 % Redemption Fee10 $ 193 1.93 % $ 0.00 0.00 % $ 0.00 0.00 % $ 0.00 0.00 % Interest Income11 $ (425 ) (4.25 )% $ (425 ) (4.25 )% $ (425 ) (4.25 )% $ (425 ) (4.25 )% 12-Month Breakeven $ 580 5.80 % $ 232 2.32 % $ 97 0.97 % $ 172 1.72 % 1. The breakeven analysis assumes that the Units have a constant month-end net asset value and is based on an initial minimum subscription of $10,000.See “Charges” on page 41 for an explanation of the expenses included in the “Breakeven Table.” 2. Once the Fee Limit (as defined on page 8) is reached, Class A Units, Class B Units and Class I Units will be automatically re-designated as Class C Units. 3. Each Class of Units will pay the Trading Advisor a monthly Management Fee payable in arrears equal to 1/12th of 2.00% of the Fund’s trading level allocated to the Trading Program (2.00% per annum).The trading level is currently expected to be 1.20 times the normal trading level of the Trading Program.Therefore, the Management Fee will be 1/12th of 2.40% of the Fund’s month-end Net Asset Value (2.40% per annum). 4. Incentive Fees are paid to the Trading Advisor only on Trading Profits earned.Trading Profits are determined after deducting all Fund expenses, other than any extraordinary expenses, and do not include interest income.Therefore, Incentive Fees will be zero at the Fund’s break even point. 5. Each Class of Units will pay the General Partner organizational expenses equal to 1/12 th of 0.30% of the Fund’s Net Asset Value (0.30% per annum) payable monthly in arrears for a period of up to the initial sixty (60) months of the Fund’s investment operations.The Organizational Expenses cover all actual upfront organizational costs incurred by the General Partner on behalf of the Fund.If the aggregate amount of Organizational Expenses fully reimburse the General Partner prior to the end of the initial sixty (60) months of the Fund’s investment operations, each Class of Units will no longer pay the Organizational Expenses.If the aggregate amount of Organizational Expenses do not fully reimburse the General Partner at the end of the initial sixty (60) months of the Fund’s investment operations, the General Partner will assume the outstanding amounts that have not been reimbursed. 6. Expense levels are assumed to be at maximum levels, with the exception of Brokerage Expenses, which is a good faith estimate as of the date of this prospectus.The compensation paid to the futures commission merchant will not exceed the guidelines established by the North American Securities Administrators Association, Inc. 7. Class A Units will pay to the General Partner Selling Agent commissions monthly in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit.The General Partner will pay the Selling Agents an upfront commission of 2.00% of the aggregate subscription amount for the sale of Class A Units.Beginning in the 13th month, the General Partner will pay the Selling Agents a monthly Selling Agent commission in arrears equal to 1/12 th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit.For Units where the General Partner acts as the Selling Agent, it will retain these fees. -11- SUMMARY (cont'd) 8. Class A Units will pay the Selling Agent a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.15% of the outstanding Class A Units’ Net Asset Value (0.15% per annum), subject to the Fee Limit.For Units where the General Partner acts as the Broker Dealer, it will retain these fees. 9. Class B Units will pay broker dealers who sell Class B Units a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.60% of the Class B Units’ Net Asset Value (0.60% per annum), subject to the Fee Limit.For Units where the General Partner acts as the Broker Dealer, it will retain these fees. 10. In order to reimburse the General Partner for the 2% upfront fee (charged based on the aggregate subscription amount) paid to the Selling Agents, Class A Units pay a pro rata Redemption Fee to the General Partner during the first 12 months after issuance of the Class A Units.Class A Units redeemed prior to the first anniversary of the subscription date will be subject to a Redemption Fee equal to the product of (i) 2.00% of the subscription price for such Class A Units on the subscription date, divided by twelve (ii) multiplied by the number of months remaining before the first anniversary of the subscription date. 11. Interest income currently is estimated to be earned at a rate of 4.25% based upon the current interest rates of the anticipated mix of U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.This rate will change from time-to-time according to prevailing interest rates. -12- SUMMARY (cont'd) Reports to Limited Partners As of the end of each month and as of the end of each fiscal year, the General Partner will furnish you with those reports required by the CFTC and the NFA, including, but not limited to, an annual audited financial statement certified by independent public accountants and any other reports required by any other governmental authority, such as the SEC, that has jurisdiction over the activities of the Fund.You also will be provided with appropriate information to permit you (on a timely basis) to file your Federal and state income tax returns with respect to your Units.Limited Partners may choose in writing to receive their monthly and annual statements electronically. Cautionary Note Regarding Forward-Looking Statements This Prospectus includes forward-looking statements that reflect the General Partner’s current expectations about the future results, performance, prospects and opportunities of the Fund.The General Partner has tried to identify these forward-looking statements by using words such as “may,” “will,” “expect,” “anticipate,” “believe,” “intend,” “should,” “estimate” or the negative of those terms or similar expressions. These forward-looking statements are based on information currently available to the General Partner and are subject to a number of risks, uncertainties and other factors, both known, such as those described in “Risk Factors” in this Summary, in “The Risks You Face” and elsewhere in this Prospectus, and unknown, that could cause the actual results, performance, prospects or opportunities of the Fund to differ materially from those expressed in, or implied by, these forward-looking statements. You should not place undue reliance on any forward-looking statements. Except as expressly required by the federal securities laws, the General Partner undertakes no obligation to publicly update or revise any forward-looking statements or the risks, uncertainties or other factors described in this Prospectus, as a result of new information, future events or changed circumstances or for any other reason after the date of this Prospectus. [Remainder of page left blank intentionally.] -13- ORGANIZATION CHART ASPECT GLOBAL DIVERSIFIED FUND LP -14- THE RISKS YOU FACE You could lose money investing in Units.You should consider carefully the risks described below before making an investment decision.You should also refer to the other information included in this Prospectus. (1) You May Not Rely on Past Performance in Deciding Whether to Buy Units. The Fund has no performance history upon which to evaluate your investment in the Fund.Although past performance is not indicative of future results, if the Fund had a performance history, such performance history may (or may not) provide you with more information on which to evaluate an investment in the Fund.Therefore, you will have to make your decision to invest in the Fund on the basis of limited information. (2) Futures Markets are Volatile and therefore, the Net Asset Value of Your Units May Fluctuate Substantially. Futures prices have been subject to periods of volatility in the past and such periods may recur. Price movements of commodities are caused by many unpredictable factors, such as weather, interest rate changes and general economic and political conditions.In turn, the value of your Units may fluctuate substantially. (3) Unit Values are Unpredictable at the Time Subscription and Redemption Requests Are Due. The Fund’s Net Asset Value per Unit can vary significantly intra- and inter-month.The Units may only be transferred with the consent of the General Partner and may only be redeemed monthly at the Net Asset Value per Unit on the last day of each month.Because you must generally submit irrevocable subscriptions at leastfour (4) business days prior to purchase of Units, as well as redemption notices at leastfour (4) business days prior to the redemption of Units, you cannot know the Net Asset Value at which you will acquire or redeem units at that time (except for the purchase of units at the initial offering price of $100 per unit).Therefore, you cannot control the maximum losses on your Units because the redemption value of your Units will not be determined when you request redemption.If you redeem Class A Units within the first 12 months after they are purchased, you will pay a redemption charge to the General Partner. (4) The Fund’s Trading of Futures, Forwards, Options, Swaps and Commodity Interests is Speculative and Volatile. Commodity interest and financial instrument prices are highly volatile.Price movements for commodity interests and financial markets are influenced by, among other things, changing supply and demand relationships; weather; agricultural, trade, fiscal, monetary, and exchange control programs and policies of governments; United States and foreign political and economic events and policies; changes in national and international interest rates and rates of inflation; currency devaluations and reevaluations; and emotions of the marketplace.No assurance can be given that the Trading Advisor’s advice will result in profitable trades for the Fund or that the Fund will not incur substantial losses.All trades for the Fund will be made on a purely speculative basis. (5) Possible Illiquid Markets May Exacerbate Losses. The daily price fluctuation limit is the maximum permitted fluctuation in the price of a commodity futures contract for a given commodity that can occur on a commodity exchange on a given day in relation to the previous day’s settlement price. Such limits are imposed by the exchanges. The exchanges prohibit the execution of trades at prices beyond the daily limit. Once the price of a futures contract has increased or decreased by an amount equal to the daily limit, positions in the contract generally cannot be taken or liquidated unless traders are willing to effect trades at or within the limit. Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and subject it to substantial losses. Any factor which would make it more difficult to execute timely trades, such as significant lessening of liquidity in the futures markets, would also be detrimental to the Fund. The CFTC and the commodity exchanges have authority in market emergencies to suspend or otherwise limit trading. -15- (6) Leveraged Trading May Cause the Fund to Incur Substantial Losses. A futures, forward or swap position can be established with the payment of a deposit (“margin”) that is typically a small percentage of the total value of the futures contract. (For example, the margin on a U.S. Treasury bond contract is currently $2,500: the contract calls for the delivery of $100,000 of U.S. Treasury bonds.) Thus, a small movement in the price of the contract can result in a substantial loss relative to the margin deposit. For example, if the margin deposit is 5%, a 5% adverse move in the value of a futures contract would generate a loss equal to the margin deposit. The Fund could lose all or most of its capital because of this leverage. The Fund will allocate its assets to the Trading Program at 1.20 times the leverage normally utilized by the Trading Advisor (which typically trades at a margin to equity ratio of approximately 5% to 30%, or for the Fund, at a margin to equity ratio of 6% to 36%).On occasion, this figure may be higher during periods of trending markets or lower in periods of non-trending markets. (7) Futures Trading is Speculative in Nature. Futures contracts, unlike many securities, do not pay any dividends or interest. Profits can be made in futures trading only by selling a contract at a higher price than that at which it was bought or by buying a contract at a lower price than at which it was sold. (8) Possible Effects of Speculative Position Limits. The CFTC and the commodity exchanges have established limits on the maximum net long or net short futures positions which any person or group of persons acting together may hold or control. All commodity accounts owned or managed by the Trading Advisor or the principals thereof, including the Fund’s account, must be combined for position limit purposes. The General Partner believes (but cannot assure) that these current limits will not adversely affect the Fund’s trading. (9) Trading of Forward Contracts Presents Unique Risks. The Fund may enter into forward contracts for the trading of certain commodity interests, such as currencies, energy, and precious metals, with United States and foreign banks, currency, energy and precious metals dealers. A forward contract is a contractual obligation to buy or sell a specified quantity of a commodity at or before a specified date in the future at a specified price and, therefore, is similar to a futures contract.However, forward contracts are not traded on exchanges and, as a result, are not afforded the regulatory protection of such exchanges or the CFTC; rather, banks and dealers act as principals in such markets.Neither the CFTC nor banking authorities regulate trading in forward contracts on currencies, and foreign banks are not regulated by any United States governmental agency.There are no limitations on daily price moves in such forward contracts.In addition, speculative position limits are not applicable to forward contracts trading, although brokers or the principals with whom they may deal in the forward markets may limit the positions available to the Fund as a consequence of credit considerations.The principals who deal in the forward contract market are not required to continue to make markets in such contracts.There have been periods during which certain participants in forward markets have refused to quote prices for forward contracts or have quoted prices with any unusually wide spread between the price at which they are prepared to buy and that at which they are prepared to sell. (10) Trading on Foreign Exchanges are Not Subject to U.S. Regulation and are Subject to Foreign Exchange Currency Exposure. The Fund will utilize, for a portion of its trading, either directly or indirectly, futures contracts traded on foreign exchanges as well as forward contracts.Some foreign exchanges, in contrast to domestic exchanges, are “principals’ markets” in which performance is the responsibility only of the individual member with whom the trader has entered into a futures contract and not of an exchange or clearing corporation. In addition, unless the Fund hedges itself against fluctuations in exchange rates between the U.S. dollar and the currencies in which trading is done on such foreign exchanges, any profits the Fund might realize in such trading could be eliminated as a result of adverse changes in exchange rates and the Fund could even incur losses as a result of any such changes. Users of foreign exchanges typically do not have the protections available to users of the U.S. futures markets. -16- Some of these futures exchanges require margin for open positions to be converted to the home currency of the contract.Additionally, some brokerage firms have made this requirement a standard procedure for all foreign futures markets traded, whether or not it is a requirement of a particular exchange.The Fund’s accounts are denominated in U.S. dollars.Whenever money is held for margin in a currency other than the U.S. dollar, the Fund is exposed to potential gains or losses if exchange rates fluctuate.However, the Trading Advisor may attempt under certain circumstances to hedge foreign exchange currency exposure for the Fund.Such hedging may not be successful and may result in losses. (11) Default by Counterparty and Credit Risk Could Cause Substantial Losses. If the Fund’s futures brokers or counterparties become bankrupt or insolvent, or otherwise default on their obligations to the Fund, the Fund may not receive all amounts owing to it in respect of its trading, despite the clearinghouse fully discharging all of its obligations.Furthermore, in the event of the bankruptcy of a Futures Commission Merchant or counterparty, the Fund could be limited to recoveringeither only a pro rata share of all available funds segregated on behalf of the Futures Commission Merchant or counterparty’s combined customer accounts or, in certain cases, no funds at all, even though certain property specifically traceable to the Fund (for example, Treasury bills deposited by the Fund with the Futures Commission Merchant as margin) was held by the Futures Commission Merchant.In addition, many of the instruments in which the Fund may trade are traded in markets in which performance is the responsibility only of the individual counterparty with whom the trader has entered into a contract and not of an exchange or clearing corporation.The Fund will be subject to the risk of the inability or refusal to perform on the part of the counterparties with whom such contracts are traded. (12) Trading in Option Contracts is Highly Leveraged and Speculative. The Fund may trade option contracts either directly or indirectly. An option contract is the right, acquired for a price (commonly called a “premium”), to buy or sell a commodity at a predetermined price within a specified time. Such trading involves risks similar to those involved in trading futures contracts, in that options are speculative and highly leveraged. Specific market movements of the commodities or futures contracts underlying an option cannot accurately be predicted. The purchaser of an option is subject to the risk of losing the entire purchase price of the option. The writer of an option is subject to the potentially unlimited risk of loss resulting from the difference between the premium received for the option and the price of the commodity or futures contract underlying the option which the writer must purchase or deliver upon exercise of the option. (13) The Markets in Which the Fund Will Compete are Highly Competitive. The investment industry in general and the markets in which the Fund intends to trade in particular, are extremely competitive.In pursuing its trading methods and strategies, the Fund will compete with investment firms, including many of the larger investment advisory and private investment firms, as well as institutional investors. In relative terms, the Fund will have little capital and may have difficulty in competing in markets in which its competitors have substantially greater financial resources, larger research staffs, and more traders than the Trading Advisor has or expects to have in the future.In any given transaction, trading activity by other firms will tend to narrow the spread between the price at which a commodity interest may be purchased by the Fund and the price it expects to receive upon consummation of the transaction. (14) The Fund is Subject to Risk of Loss. The Fund may incur substantial or even total loss. (15) Potential Increase in Leverage Utilized. The General Partner of the Fund has instructed the Trading Advisor to trade the Fund’s account with a degree of leverage greater than normally employed by the Trading Advisor on behalf of some of its other clients in the Trading Program.As a result of trading with this higher degree of leverage, the Fund may experience greater percentage losses, as well as greater percentage gains, than would be obtained if the Fund’s account did not use such additional leverage.On average, although the General Partner expects that the allocated trading level in the Trading Program will be approximately 1.20 times the leverage normally utilized by the Trading Advisor, the General Partner does not anticipate such leveraged trading level to exceed approximately 1.25 -17- times such trading level. The following table contains a matrix displaying the impact upon rates of return that would result from increasing the leverage with respect to the allocated trading level to the Trading Program.For example, an allocation of 1.25 to 1 would equal a 80% level of funding. Rates of Return -30 -20 -10 0 +10 +20 +30 Level Of Funding 100% -30 -20 -10 0 +10 +20 +30 80% -37.5 -25 -12.5 0 +12.5 +25 +37.5 75% -40 -26.7 -13.3 0 +13.3 +26.7 +40 67% -45 -30 -15 0 +15 +30 +45 (16) Increased Volatility Magnifies the Potential Amount of Losses and Gains. The volatility of the Fund is expected to be, at times, greater than that of the Aspect Diversified Program.The Fund will utilize a greater degree of leverage than the normal trading level of the Trading Program, thereby resulting in greater monthly volatility.The anticipated degree of leverage will be approximately 1.20 times the leverage normally utilized by the Trading Advisor.The normal trading level of the Trading Program includes a margin to equity ratio of approximately 5% to 30% (or for the Fund, at a margin to equity ratio of 6% to 36%), although the amount committed may vary significantly.Therefore, a monthly gain of 5% of the Trading Program trading at its normal level would result in a gain to the Fund of 6% of its Net Asset Value.Alternatively, a monthly loss of 5% of the Fund’s notional value would result in a loss to the Fund of 6% of its Net Asset Value. (17) The Fund Has Limited Liquidity. Although the Fund offers monthly redemptions, the Fund may delay payment of redemption proceeds if special circumstances require, such as a market emergency that prevents the liquidation of commodity or cash management positions or a delay or default in payment to the Fund by the Futures Commission Merchant, Cash Management Broker or a counterparty. (18) The Fund’s Reliance on the General Partner to Provide Certain Services may be Detrimental to the Fund Due to the General Partner’s Failure to Provide Such Key Services. The Fund’s success will depend significantly on the General Partner’s ability to provide certain services to the Fund, including, but not limited to, administrative services for the Fund, monitoring the Trading Advisor and replacing the Trading Advisor, if necessary.Failure of the General Partner to provide any of these services may be detrimental to the Fund. (19) The Fund may be Harmed Should Key Personnel of the General Partner Become Unavailable. The General Partner is dependent on the services of Mr. Steben and key management personnel.If Mr. Steben’s services became unavailable, another principal of the firm or a new principal (whose experience cannot be known at this time) will need to take charge of the General Partner, which may be detrimental to the Fund. (20) The Fund May be Harmed by Failure of the Trading Advisor. The Fund’s success depends on the ability of its Trading Advisor. There can be no assurance that its trading methods will produce profits (or not generate losses). Past performance is not indicative of future results.Further, the incapacity of the Trading Advisor’s principals could have a material and adverse effect on the Trading Advisor’s ability to discharge its obligations under the advisory agreement. However, there are no individual principals at the Trading Advisor whose absence would result in a material and adverse effect on the Trading Advisor’s ability to adequately carry out its advisory responsibilities. (21) Use of Electronic Trading Presents Risks that Differ from Risks Stemming from Traditional Trading Methods. The Trading Advisor may utilize electronic trading while implementing the Trading Program on behalf of the Fund’s account.Electronic trading differs from traditional methods of trading.Electronic system transactions are subject to the rules and regulations of the exchanges offering the system or listing the specific contracts.Attributes of electronic trading may vary widely among the various electronic trading systems with respect to order requirements, processes and administration.There may also be differences regarding conditions for access and reasons for termination and limitations on the types of orders that may be placed into the system.These factors may present various risk factors with respect to trading on or using a specific -18- system.Electronic trading systems may also possess particular risks related to system access, varying response times and security procedures.Internet enabled systems may also have additional risks associated with service providers and the delivery and monitoring of electronic communications. Electronic trading may also be subject to risks associated with system or component failure.In the event of system or component failure, it is possible that the Trading Advisor may not be able to initiate new orders, fill existing orders or modify or cancel orders that were previously entered, as well as exit existing positions.System or component failure may also result in loss of orders or order priority.Some contracts offered on an electronic trading system may also be traded electronically and through open outcry during the same trading hours.Exchanges offering an electronic trading system which lists contracts may have implemented rules to limit their liability, the liability of futures brokers, as well as software and communication system vendors and the damages that may be collected for system inoperability and delays.These limitations of liability provisions may vary among the various exchanges. (22) Insolvency of a Futures Commission Merchant May Harm the Fund. If a Futures Commission Merchant or Cash Management Broker becomes insolvent, the Fund might incur a loss of all or a portion of the funds it had deposited directly or indirectly with such firm. There is no government insurance for commodity brokerage accounts.Such a loss could occur if the Futures Commission Merchant unlawfully failed to segregate its customers’ funds or if a customer failed to pay a deficiency in its account. (23) Changes in Trading Strategies May Be Detrimental to the Fund. The trading strategies of the Trading Advisor are continually developing.The Trading Advisor is free to make any changes in its trading strategies, without notice, if it believes that doing so will be in the Fund’s best interest.Such changes may be detrimental or beneficial to the Fund. (24) Trading Profits are Subject to an Incentive Fee and May Create an Incentive for the Trading Advisor to Make Investments in More Speculative Investments. The Trading Advisor may be paid substantial fees in the event that the Fund generates Trading Profits.Prospective investors should note that (i) the fact that the Incentive Fee is paid only out of Trading Profits may create an incentive for the Trading Advisor to make investments that are riskier or more speculative than would be the case if the Trading Advisor were paid a flat percentage of capital and (ii) the Trading Advisor may be paid increased amounts because the Incentive Fees will be calculated on a basis that includes unrealized appreciation as well as realized gains.If an Incentive Fee is paid to the Trading Advisor in respect of a Limited Partner’s Units and a loss is subsequently charged to such Units, the Trading Advisor is entitled to retain all Incentive Fees previously paid to it. (25) Substantial Incentive Fees Payable on a Quarterly Basis Could be Charged Even Though the Fund’s Overall Annual Performance was Unprofitable. Because the Trading Advisor’s Incentive Fees will be paid on a quarterly basis, it could receive Incentive Fees for a portion of a year even though its trading for the entire year was unprofitable. Once an Incentive Fee is paid, the Trading Advisor retains the Incentive Fee regardless of its subsequent performance. (26) Fees and Commissions are Charged Regardless of Profitability and May Result in Depletion of Assets. Except for the Incentive Fee, the Fund is subject to the fees and expenses described herein which are payable irrespective of profitability.During the first twelve months of an investment, each Class of Units are subject to fees and expenses in the aggregate amount of approximately 8.12% of the Net Asset Value per annum for Class A Units (up to 10.05% if Class A Units are redeemed prior to the first anniversary of the subscription date), 6.57% of the Net Asset Value per annum for Class B Units, 5.22% of the Net Asset Value per annum for Class C Units and 5.97% of the Net Asset Value per annum for Class I Units.Consequently, failure of the Fund to earn an amount of profit that exceeds the expense level of each Class of Units will result in a loss of -19- your investment and a depletion in the Fund’s assets, in whole or in part.You may never achieve profits, significant or otherwise. (27) Replacement of the Trading Advisor Cannot Provide any Assurance that the Fund Will Succeed. The General Partner has the authority to replace the Trading Advisor should it deem it to be, in its sole discretion, in the best interest of the Fund.The General Partner could then allocate the Fund’s assets to a new trading advisor or trading advisors.Replacement of the Trading Advisor cannot provide any assurance that the Fund will succeed. (28) Payment of Incentive Fees may Cause the Trading Advisor to Terminate its Services to the Fund Should the Trading Advisor Suffer Significant Losses; Such Losses Will Create Loss Carry-forwards Which Could Have Additional Negative Implications for the Fund. The Trading Advisor generally has to “make up” previous trading losses incurred by the Fund while the Trading Advisor is trading for the Fund before it can earn an Incentive Fee. However, the Trading Advisor might terminate its services to the Fund or the General Partner might decide to replace the Trading Advisor when it has such a “loss carry-forward.” The Fund might be required to pay a new Trading Advisor higher advisory fees than are currently being paid to the current Trading Advisor. In addition, the Fund would lose the potential benefit of not having to pay the Trading Advisor an Incentive Fee during the time that the Trading Advisor was generating profits that made up for the prior losses. In addition, the replacement Trading Advisor would “start from scratch;” that is, the Fund would have to pay the Trading Advisor an Incentive Fee for each dollar of profits it generated for the Fund, regardless of the Fund’s previous experience. (29) Limited Partners Do Not Participate in Management. Limited Partners are not entitled to participate in the management of the Fund or the conduct of its business.Therefore, Limited Partners are wholly dependent upon the General Partner. (30) Non-Transferability of Units Decreases Liquidity. Investors may acquire Units only for investment and not for resale.Units are transferable only with the General Partner’s discretionary consent.There will be no resale market for the Units.Such limited liquidity could be detrimental because a Limited Partner was not able to redeem promptly in order to avoid additional losses. (31) Possible Adverse Effect of Large Redemptions. The Trading Advisor’s trading strategies could be disrupted by large redemptions by Limited Partners.For example, such redemptions could require the Trading Advisor to prematurely liquidate futures positions it had established for the Fund which may exacerbate losses. (32) Mandatory Redemptions May Cause a Limited Partner to Suffer Losses. The General Partner may require a Limited Partner to redeem from the Fund.Such a mandatory redemption may upset the timing of a Limited Partner’s portfolio investment objectives.Additionally, the Limited Partner may be required to redeem at a loss. (33) Indemnification Payments May Decrease the Fund’s Net Asset Value. The Fund is required to indemnify the General Partner, the Trading Advisor, the Selling Agents, the Futures Commission Merchant, any other of the Fund’s service providers, and their affiliates, against various liabilities they may incur in providing services to the Fund, provided the indemnified party met the standard of conduct specified in the applicable indemnification clause. The Fund’s indemnification obligations could require the Fund to make substantial indemnification payments and will reduce the Net Assets of the Fund, and ultimately, the Net Asset Value of the Limited Partners’ Units. -20- (34) Because Futures Contracts Have No Intrinsic Value, the Positive Performance of Your Investment Is Wholly Dependent Upon an Equal and Offsetting Loss. Futures trading is a risk transfer economic activity.For every gain there is an equal and offsetting loss rather than an opportunity to participate over time in general economic growth.Unlike most alternative investments, an investment in Units does not involve acquiring any asset with intrinsic value.Overall stock and bond prices could rise significantly and the economy as a whole prosper while Units trade unprofitably. (35) Failure of Commodity Futures Markets to Exhibit Low to Negative Correlation to General Financial Markets Will Reduce Benefits of Diversification and May Exacerbate Losses to Your Portfolio. Historically, managed commodity futures’ accounts and funds returns have tended to exhibit low to negative correlation with the returns of other financial assets such as stocks and bonds.If the Units perform in a manner that correlates with the general financial markets or do not perform successfully, you will obtain no diversification benefits by investing in the Units and the Units may produce no gains to offset your losses from other investments. (36) Limited Partners Will Not Have the Protections Associated With Ownership of Units in an Investment Company Registered Under the Investment Company Act of 1940. The Fund is not registered as an investment company under the Investment Company Act of 1940 and is not required to register under such act. Consequently, Limited Partners will not have the regulatory protections provided to investors in registered and regulatedinvestment companies. (37) Various Actual and Potential Conflicts of Interest May Be Detrimental to Limited Partners. The Fund is subject to actual and potential conflicts of interest involving the General Partner and the Selling Agent.The General Partner and its principals, all of whom are engaged in other investment activities, are not required to devote substantially all of their time to the business of the Fund, which also presents the potential for numerous conflicts of interest with the Fund.As a result of these and other relationships, the parties involved with the Fund have a financial incentive to act in a manner other than in the best interests of the Fund and the Limited Partners.The General Partner has not established any formal procedures to resolve conflicts of interest.Consequently, Limited Partners are dependent on the good faith of the respective parties subject to such conflicts to resolve them equitably. (38) The Fund May Terminate for Certain Reasons. The term of the Fund is perpetual unless terminated earlier as provided in the Limited Partnership Agreement. For example, the General Partner can withdraw as the general partner on 120 days’ prior written notice, which withdrawal could result in termination of the Fund, unless a substitute general partner were obtained. The General Partner has no present intention of withdrawing and intends to continue the Fund business as long as it believes that it is in the best interest of all Limited Partners to do so.In addition, certain other events may occur such as a decline in the Net Asset Value of a Unit of Limited Partnership Interest as of the end of any month to or below $35, which could result in early termination of the Fund. (39) The Fund is Subject to the Risk of Litigation. In the ordinary course of business, the Fund may be subject to litigation from time-to-time.The Fund could be named as a defendant in a lawsuit or regulatory action.The outcome of such proceedings, which may materially adversely affect the value of the Fund, may be impossible to anticipate, and such proceedings may continue without resolution for long periods of time.Any litigation may consume substantial amounts of the General Partner’s time and attention, and that time and the devotion of these resources to litigation may, at times, be disproportionate to the amounts at stake in the litigation, and in turn, detrimental to the Fund. (40) Revised Regulatory Interpretations Could Make Certain Strategies Obsolete. In addition to proposed and actual accounting changes, there have recently been certain well- -21- publicized incidents of regulators unexpectedly taking positions which prohibited strategies which had been implemented in a variety of formats for many years.In the current unsettled regulatory environment, it is impossible to predict if future regulatory developments might adversely affect the Fund. (41) Possibility of Additional Government or Market Regulation. Market disruptions and the dramatic increase in the capital allocated to alternative investment strategies during recent years have led to increased governmental as well as self-regulatory scrutiny of the “hedge funds” and pooled investment products in general.Certain legislation proposing greater regulation of the industry periodically is considered by the U.S. Congress, as well as the governing bodies of non-U.S. jurisdictions. It is impossible to predict what, if any, changes in the regulations applicable to the Fund, the General Partner, the Trading Advisor, the markets in which they trade and invest or the counterparties with which they do business may be instituted in the future. Any such regulation could have a material adverse impact on the profit potential of the Fund, as well as require increased transparency as to the identity of the Limited Partners. (42) The Limited Partners are Subject to Certain Tax Risks. The Fund’s income and gain for each taxable year will be allocated to, and includible in, a Limited Partner’s taxable income whether or not cash or other property is actually distributed. Furthermore, the General Partner does not anticipate that the Fund will make distributions. Accordingly, each Limited Partner should have alternative sources from which to pay its U.S. federal income tax liability or be prepared to withdraw such amounts from the Fund, as such income and gain will likely exceed distributions to such Limited Partner for a taxable year. An audit of the Fund may result in an audit of the returns of some or all of the Limited Partners, which examination could result in adjustments to the tax consequences initially reported by the Fund and affect items not related to a Limited Partner’s investment in the Fund.If such adjustments result in an increase in a Limited Partner’s U.S. federal income tax liability for any year, such Limited Partner may also be liable for interest and penalties with respect to the amount of underpayment.The legal and accounting costs incurred in connection with any audit of the Fund’s tax return will be borne by the Fund.The cost of any audit of a Limited Partner’s tax return will be borne solely by such Limited Partner. The taxation of partnerships and partners is complex.Potential investors are strongly urged to review the discussion below under “Certain U.S. Federal Income Tax Considerations” and to consult their own tax advisors. INVESTMENT OBJECTIVE Investment Objective The Fund’s assets will be used for the speculative trading of futures, swaps, options and over-the-counter contracts, including currency forwards traded in the United States and internationally.The Fund will seek to accomplish its objectives by investing its assets in the Aspect Diversified Program, or the Trading Program, managed by the Trading Advisor.The Trading Program is a broadly diversified global trading system that deploys multiple trading strategies that seek to identify and exploit directional moves in market behavior of a broad range of global markets including (but not limited to) bonds, currencies, interest rates, equities, equity indices, debt securities, and selected physical commodities and derivatives. Note:The above graph illustrates investment allocations of an investment fund (other than the Fund) managed by the Trading Advisor using the Fund’s underlying Trading Program (although at a lower leverage amount then anticipated to be utilized by the Fund) as of October 31, 2007.Allocations of such investment fund will change, perhaps materially, over time.The Trading Advisor makes no representations with respect to these allocations being accurate for such investment fund as of any date other than October 31, 2007.Moreover, the allocations for the Fund may be materially different from those of the investment fund. The Fund will allocate its assets to the Trading Program at 1.20 times the leverage normally utilized by the Trading Advisor (which typically trades at a margin to equity ratio of approximately 5% to 30%, or for the Fund, at a margin to equity ratio of 6% to 36%).Because the Net Asset Value of the Fund will rise or fall over time, the leverage ratio could be higher or lower than 120% of the leverage normally utilized by the Trading Advisor.By maintaining a comparatively small exposure to any individual market, the aim of the Trading Program is to achieve meaningful long-term diversification.The Trading Program seeks to maintain positions in a variety of markets.Market concentration varies according to the strength of signals, volatility and liquidity, amongst other factors. The Trading Program employs a fully automated system to collect, process and analyze market data (including current and historical price data) and to identify and exploit directional moves (or “trends”) in market behavior, trading across a variety of frequencies to exploit trends over a range of timescales.Positions are taken according to the aggregate signals and are adjusted to manage risk. -22- The Fund will also maintain its excess margin deposits and reserves with the Cash Management Broker in cash, U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.All interest income earned by the Fund will accrue to the Fund.The Fund’s excess margin monies will be managed by the General Partner. There can be no assurance that the Fund or the Trading Program will achieve their investment objectives or avoid substantial losses.The Fund has no performance history. Market Diversification As global markets and investing become more complex, the inclusion of futures may continue to increase in traditional portfolios of stocks and bonds managed by advisors seeking improved balance and diversification.The globalization of the world’s economy has the potential to offer significant investment opportunities, as major political and economic events continue to have an influence, in some cases a dramatic influence, on the world’s markets, creating risk but also providing the potential for profitable trading opportunities.By allocating a portion of the risk segment of their portfolios to the Fund, which invests in futures related trading, investors have the potential, if their Fund investments are successful, to reduce the volatility of their portfolios over time and the dependence of such portfolios on any single nation’s economy. Ability To Go Long or Short Futures, forwards and swaps can be traded either long or short, meaning there is profit potential (and risk of loss) in declining markets with respect to short positions as well as rising markets with respect to long positions.This ability may provide diversification for traditional portfolios of stocks and bonds. THE TRADING ADVISOR Aspect Capital Limited, the Trading Advisor, offers discretionary advisory services to institutional and high net worth investors in the speculative trading of multiple asset classes including, without limitation, futures, forwards, swaps, options and other derivative contracts (collectively, “futures”). The Trading Advisor was established in 1997 by Anthony Todd, Dr. Eugene Lambert, Martin Lueck and Michael Adam, all of whom were involved in the development of Adam, Harding and Lueck (“AHL”, now part of Man Group plc), where they advanced the application of systematic quantitative techniques in managed futures investment.The Trading Advisor has grown its team to over 100 employees and manages $4.172 billion as of October 1, 2007 including approximately $3.873 billion in the Trading Program, in the aggregate.The Trading Advisor’s investment approach involves a strong focus on rigorous research, disciplined systematic implementation, robust risk management and efficient market access and execution. The Trading Advisor is a limited liability company registered in England and Wales (registration number 3491169), which is regulated in the United Kingdom by the Financial Services Authority.Since October 1999, the Trading Advisor has been a member of NFA, registration number 0296934, and has been registered with the CFTC as a commodity trading advisor, or CTA and commodity pool operator.The Trading Advisor has also been registered with NFA as a principal of its CTA subsidiary, Aspect Capital Inc. (registration number 0346983), since August 2004.The Trading Advisor has also been registered with the SEC as an investment adviser since October 2003.Neither the Trading Advisor’s registration with the CFTC and SEC nor its membership in NFA should be taken as an indication that the CFTC, SEC, NFA, or any other regulatory agency or body has recommended or approved the Trading Advisor.The main business address of the Trading Advisor is Nations House, 103 Wigmore Street, London, W1U 1QS, England.The Trading Advisor’s telephone number in London is 011-44 20 7170 9700.The Trading Advisor’s books and records will be kept at its main business address. RMF Investment Management, a principal of the Trading Advisor, is a subsidiary of the Man Group plc. Man Group plc is a leading global provider of alternative investment products and solutions as well as one of the world’s largest futures brokers. Certain Man Group plc subsidiaries are registered with the CFTC as futures commission merchants and/or introducing brokers. The Trading Advisor is also affiliated with AIG Financial Products Corp., which itself is an affiliate of the AIG group of companies.The Trading Advisor may execute transactions with RMF Investment Management and its group companies and AIG Financial Products Corp. and its group companies, and the relevant entities will receive compensation in connection with such transactions. The compensation -23- paid to such entities is to be negotiated at market rates. Each Class of Units will pay the Trading Advisor a monthly Management Fee payable in arrears equal to 1/12th of 2.00% of the Fund’s trading level allocated to the Trading Program (2.00% per annum).The trading level is currently expected to be 1.20 times the normal trading level of the Trading Program.Therefore, the Management Fee will be 1/12th of 2.40% of the Fund’s month-end Net Asset Value (2.40% per annum). Each Class of Units will pay the Trading Advisor a quarterly Incentive Fee payable in arrears equal to 20% of any Trading Profits. Pursuant to an agreement with the General Partner, the Trading Advisor has agreed to subscribe for Class I Units in an amount of $5,000,000.The Trading Advisor may redeem its Class I Units when the Fund reaches $10,000,000, subject to the requirement that the Fund will have more than $5,000,000 after the Trading Advisor’s redemption.The Trading Advisor may redeem all of its Class I Units after the end of the one year anniversary of the initial subscription date.The General Partner has agreed to waive all fees, except for the Management Fee, Incentive Fee and all Brokerage Expenses allocable and incurred by the Trading Advisor’s Class A Units. The Principals The principals of Trading Advisor are Anthony Todd, Michael Adam, Gavin Ferris, Martin Lueck, Simon Rockall, Daniel Oram, Robert Wakefield, James Walker, John Wareham and RMF Investment Management.Their respective biographies are set forth below. Anthony Todd, Chief Executive Officer Mr. Todd co-founded the Trading Advisor in September 1997 and is the Chief Executive Officer of the Trading Advisor.He has been an NFA-registered principal and associated person of the Trading Advisor from October 1999 to the present.Mr. Todd has also been registered with the NFA as a principal of the Trading Advisor’s commodity trading advisor subsidiary Aspect Capital Inc. since April 2005.Before establishing the Trading Advisor, Mr. Todd worked for five years (from March 1992 to October 1997) at Adam, Harding and Lueck Limited initially as Director of Financial Engineering and Product Development, before moving to Switzerland as Director of Marketing and Institutional Sales.Prior to this role, Mr. Todd was a strategy consultant at Mars & Co., a Paris based consultancy, from September 1990 to March 1992.From July 1989 to July 1990, Mr. Todd studied at INSEAD, Boulevard De Constance, in France, and from September 1982 to June 1989 he was with UBS in London as Assistant Director in the International Government Bond Group.Mr. Todd holds a B.A. in Physics from Oxford University and an M.B.A. from INSEAD in France. Michael Adam, Director Mr. Adam co-founded the Trading Advisor in September 1997, and has been an NFA-registered principal of the Trading Advisor from January 2004 to the present.Mr. Adam has also been registered with the NFA as a principal of the Trading Advisor’s commodity trading advisor subsidiary Aspect Capital Inc. since April 2005.Mr. Adam worked very closely with the Trading Advisor as a Non-Executive Director until August 2003, at which time Mr. Adam took a more involved executive role as Head of Research and Risk.Mr. Adam was subsequently appointed Chief Investment Officer in August 2004, the responsibilities for which were transferred to Gavin Ferris in December 2007.Prior to establishing the Trading Advisor, in August 1994, Mr. Adam co-founded Inventure, a software business concentrating on developing Financial Services Software solutions (including the foreign exchange option evaluation software ‘Fenics’ and the trader analytical tool ‘Ranger’).He acted as Chairman of Inventure until April 2001, when the business was sold to the GFI Group, an independent provider of brokerage, software and data services.Mr. Adam was a Non-Executive Director for the GFI Group until October 2003, whereupon he resigned to concentrate fully on the Aspect business.Prior to this, in February 1987 Mr. Adam co-founded Adam, Harding and Lueck Limited (“AHL”) with Martin Lueck and David Harding and from February 1991 to July 1994, Mr. Adam was Managing Director of AHL in Switzerland, with responsibility for building its brokerage, execution and administrative operations. Mr. Adam was a Director of Brockham Securities Limited from July 1982 to February 1987, with particular responsibility for the design and implementation of quantitative trading systems. Gavin Ferris, Chief Investment Officer Dr. Ferris joined the Trading Advisor in January 2006 as the Trading Advisor’s Chief Architect and has been an NFA-registered principal -24- of the Trading Advisor from July 2006 to the present.In June 2006, Dr. Ferris became a member of Aspect Capital’s Board and in April 2007 he was appointed Co-Chief Investment Officer alongside Michael Adam.In December 2007, Dr. Ferris became Chief Investment Officer where he leads the Trading Advisor’s Research and Development team.Prior to joining the Trading Advisor, from October 2003, he was the Chief Executive Officer and co-founder of Crescent Technology Ltd, which designs statistical trading systems for hedge funds. Between May 2003 and October 2003 Dr. Ferris was the Chief Technology Officer for Crescent Asset Management Ltd, an Econometric Software Development company with oversight of all software development at the company.Between March 1997 and August 2003, he was the Chief Technology Officer, co-founder and Board Director of RadioScape, a world leader in digital signal processing.At RadioScape, Dr. Ferris was responsible for the oversight of all software development and the creation of Intellectual Property.Dr. Ferris held the position of lead software engineer of the core technology group, heading up the development of the Nile production management software system at DreamWorks SKG Feature animation production from July 1995 to February 1997.Dr. Ferris holds a 1st class degree in Computer Science and PhD in Artificial Intelligence from Cambridge University. Martin Lueck, Director of Research and President of Aspect Capital Inc. Mr. Lueck co-founded the Trading Advisor in September 1997, and has been an NFA-registered principal and associated person of the Trading Advisor from October 1999 to the present.Mr. Lueck has also been registered with the NFA as a principal of the Trading Advisor’s commodity trading advisor subsidiary Aspect Capital Inc. since October 2004 and as an associated person of Aspect Capital Inc. since December 2004.As Director of Research, he oversees the teams that are responsible for generating and analyzing fundamental research hypotheses for development of all Aspect’s Investment programs.Prior to founding the Trading Advisor, Mr. Lueck was with Adam, Harding and Lueck Limited (“AHL”), which he co-founded in February 1987 with Michael Adam and David Harding. Man Group plc (a leading global provider of alternative investment products and solutions) completed the purchase of AHL in 1994 and Mr. Lueck left in 1995.At AHL, Mr. Lueck initially focused on trading system research before taking on responsibility for the further development of the proprietary software language which provided the platform for all of AHL’s product engineering and implementation.During the period from August 1989 to April 1996, Mr. Lueck was registered with AHL as a principal and associated person of AHL.Mr. Lueck was a Director of Research at Brockham Securities Limited, a London based commodity trading advisor, from October 1984 to February 1987 and an executive at Nomura International, a provider of financial services for individual, institutional, corporate, and government clients, from January to October 1984.Mr. Lueck holds an M.A. in Physics from Oxford University. Daniel Oram, Risk Director Dr. Oram will become an NFA-registered principal of the Trading Advisor upon final approval of the NFA.Dr. Oram is Aspect Capital’s Risk Director, in which capacity he reports directly to Anthony Todd, Aspect’s Chief Executive Officer.As Risk Director, Dr. Oram is responsible for the development and operation of the risk management frameworks through which Aspect continuously monitors and controls the risk exposures of its programs.Dr. Oram also heads the team which is charged with producing full and independent Risk Reviews of all new systematic strategies prior to their implementation.Dr. Oram joined Aspect Capital in January 2005, and has since held senior positions in the research and risk teams.Before Aspect, Dr. Oram worked as a Risk Engineer at Canon Research Europe (the research and development arm of Canon) between October 2001 and July 2004 developing new technologies for use in both Canon and third party products.Dr. Oram holds a 1st class degree in Computer Science and a PhD in Image Sequence Geometric Reconstruction from Manchester University. Simon Rockall, Chief Operating Officer Mr. Rockall is the Trading Advisor’s Company Secretary and manages the Trading Advisor Legal, Compliance, Operations and Fund Accounting areas.Mr. Rockall has been an NFA-registered principal of the Trading Advisor from March 2006 to the present.Mr. Rockall joined the Trading Advisor in August 2003 from GFI Group (independent provider of brokerage, software and data services) where from April 2001 he was Head of Corporate Development and Company Secretary for the European region of the business.Mr. Rockall joined GFI following its acquisition of the Fenics Software Group (provider of the de-facto market standard software for the pricing and analysis of FX Options) where he was Head of Legal, Vice President -25- and Group Company Secretary between September 1997 and April 2001.Between September 1995 and September 1997 Mr. Rockall worked for Barclays Bank PLC, an international investment bank, on its high level Management Program.Mr. Rockall has a Law degree from Exeter University. Robert Wakefield, Director of Markets Mr. Wakefield joined the Trading Advisor in May 2000 and is responsible for the development and management of the Trading team.In addition to this, Mr. Wakefield is a member of the Trading Advisor’s Investment Management Committee and Risk Management Committee.Prior to joining the Trading Advisor, Mr. Wakefield worked for ED&F Man International, a futures and foreign exchange broker, from September 1999 to April 2000.Prior to this, Mr. Wakefield worked for Tullett and Tokyo (an inter-dealer broker) in London and New York on their institutional futures and options sales desk, from June 1993 until September 1999, trading futures, options, bonds, equities and foreign exchange.Mr. Wakefield has extensive experience in the mechanics of financial markets as well as fifteen years experience in electronic trading.Mr. Wakefield has been an NFA-registered principal of the Trading Advisor from January 2004 to the present. James Walker, Chief Financial Officer Mr. Walker, who joined the Trading Advisor in May 2004, heads the finance and organizational development teams.Mr. Walker has been an NFA-registered principal of the Trading Advisor from April 2006 to the present.Mr. Walker joined the Trading Advisor from 3i plc (a global venture capital and private equity firm), where he worked between August 1995 and May 2005 as an Investment Manager and then a Director.From September 1990 to July 1995, Mr. Walker was a Higher Executive Officer and later a Principal at the UK Department of Trade and Industry and from 1989 to 1990, he was a Sales Executive for Forward Trust Limited (a consumer credit arm of HSBC).Prior to that, Mr. Walker worked as a Sales Executive for Paperlink Limited (an independent publisher of stationery). Mr. Walker holds a BA (Hons) in Economics from Kings’ College, Cambridge. John Wareham, Chief Commercial Officer Mr. Wareham, who joined the Trading Advisor in September 2005, leads the company’s sales, marketing and client service teams.Mr. Wareham has been an NFA-registered principal of the Trading Advisor from January 2006 to the present.Mr. Wareham has more than twenty years of senior-level experience in the financial markets.From November 2001 to September 2005, Mr. Wareham was globally responsible for the Foreign Exchange and Emerging Markets businesses at AIG Trading Group and AIG Financial Products (AIG is a world leader in insurance and financial services).From April 2001 to November 2001, Mr. Wareham was the Chief Operating Officer for Atriax Ltd., a foreign exchange trading platform.From February 1995 until April 2001, Mr. Wareham was with Merrill Lynch (an international investment bank), where he held a number of positions, including Global Head of FX Options Trading, Head of Private Client Strategies Group and Global Head of Foreign Exchange Sales and Trading.Mr. Wareham worked for Goldman Sachs (an international investment bank) from February 1991 to February 1995 as a Senior FX Options Trader.Mr. Wareham was with Morgan Stanley (an international investment bank) as a FX Options Trader from January 1987 until February 1991.From June 1986 to January 1987, Mr. Wareham was in Credit Analysis at Lehman Brothers (an international investment bank), and he was a Trainee Credit Analyst in the Republic Bank of Dallas NA from June 1985 to June 1986. Mr. Wareham holds a BSc (Economics) from the London School of Economics and an MPhil from St. Antony’s College, University of Oxford. There have been no material administrative, civil, or criminal actions – whether pending, on appeal, or concluded – against the Trading Advisor or any of its principals, officers, directors, or affiliates during the five years preceding the date of this Prospectus. Investment Program The Aspect Diversified Program The Fund will seek to accomplish its investment objectives by investing its assets in the Trading Program managed by the Trading Advisor.The Trading Program is a broadly diversified global trading system that deploys multiple trading strategies that seek to identify and exploit directional moves in market behavior of a broad range of global markets including, but not limited to, bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities and derivatives.By maintaining a comparatively small exposure to any individual market, the aim of the Trading Program is to achieve meaningful long-term diversification.The Trading Program seeks to -26- maintain positions in a variety of markets.Market concentration varies according to the strength of signals, volatility and liquidity, amongst other factors. The Trading Program employs a fully automated system to collect, process and analyze market data (including current and historical price data) and to identify and exploit directional moves (or “trends”) in market behavior, trading across a variety of frequencies to exploit trends over a range of timescales.Positions are taken according to the aggregate signals and are adjusted to manage risk. The Fund will allocate its assets to the Trading Program at 1.20 times the leverage normally utilized by the Trading Advisor (which typically trades at a margin to equity ratio of approximately 5% to 30%, or for the Fund, at a margin to equity ratio of 6% to 36%).Because the Net Asset Value of the Fund will rise or fall over time, the leverage ratio could be higher or lower than 120% of the leverage normally utilized by the Trading Advisor. The Fund will also maintain its excess margin deposits and reserves with the Cash Management Broker in cash, U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.All interest income earned by the Fund will accrue to the Fund.The Fund’s excess margin monies will be managed by the General Partner. Trading Approach Generally The investment approach that underpins the Trading Program, and each of the Trading Advisor’s other investment programs is proprietary. The Trading Advisor’s investment philosophy has remained consistent and involves a scientific approach to investment driven by its belief that market behavior is not random but rather contains statistically measurable and predictable price movements and anomalies which, through sophisticated quantitative research and a disciplined approach, can be successfully identified and exploited for profit. Allocation Methodology Allocations to the strategies, markets and asset classes traded by the Trading Advisor, including the Trading Program, are reviewed on a regular basis using a robust and stable quantitative methodology which takes into account a range of factors that may include liquidity, risk and expected returns.The Trading Program (subject to its investment policies) does not have any inherent preference for, or bias towards, any market, asset class or instrument but rather aims to maximize returns within liquidity constraints. Market Access and Trading Costs The Trading Advisor appreciates the importance of executing trades in a cost efficient manner and the significance of market impact and trading costs on the Fund’s performance. The Trading Advisor will take into account the liquidity of the markets in which it executes trades so as to endeavor to provide optimal market execution results (including executing electronically wherever beneficial). Risk Management A fundamental principle of the Trading Advisor’s investment approach is the importance of a robust risk management framework.The Trading Advisor employs a value-at-risk methodology and other risk management procedures to monitor the risk of the Trading Program within pre-defined guidelines. Additionally, the Trading Advisor has developed mechanisms to control risk at both an individual market and portfolio level.There can be no assurance that these risk control mechanisms will succeed.In order to monitor and respond to changes in the trading conditions in a market at all times, the Trading Advisor believes a high level of transparency is required.This transparency is achieved by generally investing in liquid instruments with real time pricing, although this may not be possible in all markets or all instruments. Research Commitment and Development of Programs The Trading Advisor retains the right to develop and make changes to the Trading Program at its sole discretion, including, without limitation, the incorporation of new markets, instruments, strategies and asset classes into the Trading Program.The Fund will be notified of such changes only if they amount to material changes to the investment objective of the Fund or Investment Policy of the Trading Program. Client’s Choice of Leverage Clients may specify different levels of leverage.The higher the leverage chosen for an account, the -27- greater the profit potential and risk of loss in proportional terms as well as the higher the expected volatility and brokerage commission expense.The Fund will allocate its assets to the Trading Program at 1.20 times the leverage normally utilized by the Trading Advisor (which typically trades at a margin to equity ratio of approximately 5% to 30%, or for the Fund, a margin to equity ratio of 6% to 36%).Because the Net Asset Value of the Fund will rise or fall over time, the leverage ratio could be higher or lower than 120% of the leverage normally utilized by the Trading Advisor. -28- PERFORMANCE INFORMATION OF THE TRADING ADVISOR The following summary performance information reflects (1) unaudited composite monthly performance of all non-exempt client accounts managed by the Trading Advisor pursuant to the Trading Program from April 2005 through October 2007 (Capsule A); (2)the unaudited results of a representative account, which account is an investment fund, traded pursuant to the Trading Program from January 2002 through October 2007 (Capsule B); and (3)the unaudited pro forma performance of such representative account (in Capsule B) adjusted to reflect upleveraging by 1.20 times the normal trading level of the Trading Program and the approximate fees and expenses for each Class of Units of the Fund (Capsule C). The footnotes following the Capsules are an integral part of the Capsules. The account selected as the representative account in Capsule B is that of a privately-offered pooled investment fund. This privately-offered fund is the largest account traded pursuant to the Trading Program. This privately-offered fund is not, however, subject to the same leverage, fees and other expenses of each Class of Units of the Fund, and such fees and expenses are reflected only in the pro forma performance information for each Class of Units of the Fund displayed in Capsule C beginning on page 32. Investors are cautioned that the information set forth in the following Capsule performance summaries is not necessarily indicative of, and may have no bearing on, any trading results that may be attained by the Trading Advisor or by for each Class of Units of the Fund in the future, since past performance is not indicative of future results. There can be no assurance that the Trading Adviser or each Class of Units of the Fund will make any profits at all, or will be able to avoid incurring substantial losses. Investors should also note that interest income may constitute a significant portion of a commodity pool’s total income and, in certain instances, may generate profits where there have been realized or unrealized losses from commodity trading. -29- CAPSULE A NON-EXEMPT ACCOUNTS OF ASPECT DIVERSIFIED PROGRAM April 2005 to October 2007 The performance capsule presented below reflects the unaudited composite monthly performance of all non-exempt client accounts managed by the Trading Advisor pursuant to the Trading Program from April 2005 through October 2007.All performance data has been prepared on an accrual basis in accordance with international accounting standards. The monthly rate of return is a composite rate of return and does not necessarily represent the rate of return experienced by any one account.Information provided is not audited but the Trading Advisor believes that such information is accurate and fairly presented. When reviewing past performance records, it is important to note that different accounts, even though they are traded pursuant to the same strategy, can have varying trading results.The reasons for this include:(1) the period during which the accounts are active; (2) the account size; (3) market liquidity may not be sufficient to allow entry of an order with a sufficient number of contracts for all clients; and (4) the rate of brokerage commissions charged to an account.PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. Name of CTA:Aspect Capital Limited Name of Program:Aspect Diversified Program Inception of trading by CTA:January 12, 1998 Inception of trading in Program:December 16, 1998 Aggregate assets (excluding notional equity) in Program: $2,515,654,464 Aggregate assets (including notional equity) in Program: $4,023,630,451 Aggregate assets (excluding notional equity) overall: $2,783,538,325 Aggregate assets (including notional equity) overall: $4,326,956,384 Number of accounts traded pursuant to the Program: 42 Number of open accounts traded pursuant to the Program in the composite: 4 Largest monthly drawdown: (6.05)% August 2007 Largest peak-to-valley drawdown: (10.91)% July 2007 – August 2007 Number of profitable non-exempt accounts opened and closed during the period: 0 Range of returns experienced by profitable non-exempt accounts opened and closed during the period: N/A Number of unprofitable non-exempt accounts that have opened and closed during the period: 0 Range of returns experienced by unprofitable non-exempt accounts opened and closed during the period:N/A Monthly Rates of Return 2007 2006 2005 January 2.71% 1.62% — February (5.68)% (0.72)% — March (2.03)% 4.30% — April 3.89% 4.58% (3.08)% May 6.04% (3.96)% 3.95% June 3.45% 0.42% 3.59% July (5.17)% (3.99)% (1.39)% August (6.05)% (0.68)% 3.39% September 5.36% 0.42% (0.40)% October 6.55% 4.39% (1.31)% November — 0.28% 4.15% December — 4.65% (0.64)% Compound Rate of Return 8.19% (10 mos.) 11.33% 8.24% (9 mos.) PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. SEE “NOTES TO CAPSULE PERFORMANCE INFORMATION” ON . -30- CAPSULE B REPRESENTATIVE ACCOUNT OF THE ASPECT DIVERSIFIED PROGRAM January 2002 to October 2007 The following summary performance information reflects the performance results of a representative account, which account is an investment fund, traded pursuant to the Aspect Diversified Program for the required period from January 2002 to October 2007.Each Class of Units of the Fund will have different leverage, fees and expenses from this representative account. Name of CTA:Aspect Capital Limited Name of Program:Aspect Diversified Program Inception of trading by CTA:January 12, 1998 Inception of trading in Program:December 16, 1998 Aggregate assets (excluding notional equity) in Program: $2,515,654,464 Aggregate assets (including notional equity) in Program: $4,023,630,451 Aggregate assets (excluding notional equity) overall: $2,783,538,325 Aggregate assets (including notional equity) overall: $4,326,956,384 Number of accounts traded pursuant to the Program: 42 Largest monthly drawdown:(9.73)% February 2002 Largest peak-to-valley drawdown:(21.50)% March 2004 – January 2005 Number of non-exempt accounts traded pursuant to the program during the required period: 4 Number of non-exempt accounts traded pursuant to the program during the required period that closed: 0 Number of exempt accounts traded pursuant to the program during the required period: 38 Number of exempt accounts traded pursuant to the program during the required period that closed:0 Monthly Rates Of Return 2007 2006 2005 2004 2003 2002 January 2.78% 2.47% (7.48)% 1.90% 3.72% (5.15)% February (5.83)% (1.31)% 4.09% 6.78% 8.35% (9.73)% March (1.94)% 5.31% 1.44% (5.27)% (7.08)% 4.81% April 4.66% 5.10% (2.94)% (7.55)% (1.48)% (2.73)% May 6.22% (4.98)% 4.61% (1.38)% 10.49% 2.52% June 3.68% 0.49% 4.47% (7.96)% (3.10)% 11.29% July (5.68)% (4.56)% (0.87)% (0.24)% 2.17% 8.47% August (6.53)% (0.59)% 4.24% 0.80% (0.57)% 1.63% September 5.51% 0.37% 0.58% 0.67% 1.94% 7.16% October 7.33% 4.81% (1.43)% 3.33% 2.46% (6.51)% November — 0.23% 5.80% 5.17% (0.92)% (4.86)% December — 5.52% (0.28)% (3.01)% 4.13% 13.90% Compound Rate of Return 9.22% (10 mos.) 12.84% 12.01% (7.72)% 20.59% 19.19% PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. SEE “NOTES TO CAPSULE PERFORMANCE INFORMATION” ON . -31- PRO FORMA PERFORMANCE OF THE ASPECT GLOBAL DIVERSIFIED FUND LP CAPSULE C- CLASS A UNITS January 2002 to October 2007 The following summary pro forma performance information reflects the performance results of a representative account, which account is an investment fund, traded pursuant to the Aspect Diversified Program with pro forma adjustments made to reflect the upleveraging by 1.20 times the normal trading level of the Aspect Diversified Program and fees and expenses of Class A Units as opposed to the fees and expenses of the representative account for the required period from January 2002 through October 2007.The Fund has not commenced trading and does not have any actual performance information. Largest monthly drawdown:(12.03)% February 2002 Largest peak-to-valley drawdown:(27.61)% March 2004-January 2005 Monthly Rates Of Return 2007 2006 2005 2004 2003 2002 January 3.65% 2.46% (9.39)% 1.98% 4.16% (6.55)% February (7.50)% (2.05)% 4.46% 7.81% 9.69% (12.03)% March (2.84)% 6.22% 1.26% (5.33)% (7.07)% 5.36% April 5.04% 7.11% (3.98)% (9.41)% (2.16)% (3.65)% May 7.71% (6.49)% 5.05% (2.02)% 10.49% 2.61% June 4.83% 0.06% 4.87% (9.89)% (3.26)% 13.10% July (7.33)% (5.99)% (1.50)% (0.66)% 1.79% 9.55% August (8.43)% (1.23)% 4.60% 0.57% (0.84)% 1.44% September 5.93% (0.09)% 0.21% 0.41% 1.65% 8.27% October 8.17% 5.23% (2.19)% 3.59% 2.65% (8.18)% November – (0.25)% 6.45% 5.78% (1.17)% (6.20)% December – 6.34% (0.82)% (4.01)% 4.43% 16.62% Compound Rate of Return 7.44% (10 mos.) 10.63% 8.10% (12.17)% 20.70% 17.05% PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. SEE “FOOTNOTES TO CAPSULE C ONLY – PRO FORMA PERFORMANCE SUMMARY” AND“NOTES TO CAPSULE PERFORMANCE INFORMATION” ON PAGES 36 AND 37, RESPECTIVELY. -32- PRO FORMA PERFORMANCE OF THE ASPECT GLOBAL DIVERSIFIED FUND LP CAPSULE C - CLASS B UNITS January 2002 to October 2007 The following pro forma summary performance information reflects the performance results of a representative account, which account is an investment fund, traded pursuant to the Aspect Diversified Program with pro forma adjustments made to reflect the upleveraging by 1.20 times the normal trading level of the Aspect Diversified Program and fees and expenses of Class B Units as opposed to the fees and expenses of the representative account for the required period from January 2002 through October 2007.The Fund has not commenced trading and does not have any actual performance information. Largest monthly drawdown:(11.92)% February 2002 Largest peak-to-valley drawdown:(26.59)% March 2004-January 2005 Monthly Rates Of Return 2007 2006 2005 2004 2003 2002 January 3.74% 2.59% (9.27)% 2.09% 4.27% (6.43)% February (7.34)% (1.93)% 4.59% 7.92% 9.81% (11.92)% March (2.72)% 6.36% 1.40% (5.23)% (6.97)% 5.49% April 5.17% 6.81% (3.85)% (9.29)% (2.04)% (3.53)% May 7.67% (5.95)% 5.19% (1.89)% 10.58% 2.75% June 4.16% 0.19% 5.01% (9.78)% (3.16)% 13.25% July (7.21)% (5.86)% (1.37)% (0.53)% 1.90% 9.41% August (8.35)% (1.10)% 4.73% 0.70% (0.73)% 1.55% September 6.14% 0.04% 0.34% 0.54% 1.76% 8.38% October 8.22% 5.37% (2.06)% 3.72% 2.76% (8.06)% November – (0.12)% 6.59% 5.92% (1.07)% (6.08)% December – 6.48% (0.69)% (3.89)% 4.54% 16.68% Compound Rate of Return 7.75% (10 mos.) 12.39% 9.80% (10.86)% 22.22% 18.43% PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. SEE “FOOTNOTES TO CAPSULE C ONLY – PRO FORMA PERFORMANCE SUMMARY” AND “NOTES TO CAPSULE PERFORMANCE INFORMATION” ON PAGES 36 AND 37, RESPECTIVELY. -33- PRO FORMA PERFORMANCE OF THE ASPECT GLOBAL DIVERSIFIED FUND LP CAPSULE C - CLASS C UNITS January 2002 to October 2007 The following pro forma summary performance information reflects the performance results of a representative account, which account is an investment fund, traded pursuant to the Aspect Diversified Program with pro forma adjustments made to reflect the upleveraging by 1.20 times the normal trading level of the Aspect Diversified Program and fees and expenses of Class C Units as opposed to the fees and expenses of the representative account for the required period from January 2002 through October 2007.The Fund has not commenced trading and does not have any actual performance information. Largest monthly drawdown:(11.82)% February 2002 Largest peak-to-valley drawdown:(25.69)% March 2004-January 2005 Monthly Rates Of Return 2007 2006 2005 2004 2003 2002 January 3.21% 2.70% (9.17)% 2.18% 4.36% (6.33)% February (6.60)% (1.82)% 4.71% 8.02% 9.91% (11.82)% March (2.61)% 6.48% 1.51% (5.15)% (6.89)% 5.61% April 5.29% 6.36% (3.74)% (9.18)% (1.93)% (3.42)% May 7.03% (5.31)% 5.31% (1.78)% 10.66% 2.86% June 4.26% 0.30% 5.13% (9.67)% (3.07)% 13.38% July (7.11)% (5.76)% (1.26)% (0.42)% 1.99% 9.30% August (8.24)% (0.99)% 4.85% 0.82% (0.64)% 1.64% September 6.25% 0.15% 0.46% 0.65% 1.85% 8.48% October 8.34% 5.48% (1.95)% 3.84% 2.85% (7.95)% November – (0.01)% 6.71% 6.04% (0.98)% (5.97)% December – 6.49% (0.58)% (3.78)% 4.63% 16.74% Compound Rate of Return 8.23% (10 mos.) 13.85% 11.29% (9.70)% 23.56% 19.65% PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. SEE “FOOTNOTES TO CAPSULE C ONLY – PRO FORMA PERFORMANCE SUMMARY” AND “NOTES TO CAPSULE PERFORMANCE INFORMATION” ON PAGES 36 AND 37, RESPECTIVELY. -34- PRO FORMA PERFORMANCE OF THE ASPECT GLOBAL DIVERSIFIED FUND LP CAPSULE C - CLASS I UNITS January 2002 to October 2007 The following summary pro forma performance information reflects the performance results of a representative account, which account is an investment fund, traded pursuant to the Aspect Diversified Program with pro forma adjustments made to reflect the upleveraging by 1.20 times the normal trading level of the Aspect Diversified Program and fees and expenses of Class I Units as opposed to the fees and expenses of the representative account for the required period from January 2002 through October 2007.The Fund has not commenced trading and does not have any actual performance information. Largest monthly drawdown:(11.87)% February 2002 Largest peak-to-valley drawdown:(26.19)% March 2004-January 2005 Monthly Rates Of Return 2007 2006 2005 2004 2003 2002 January 3.46% 2.64% (9.22)% 2.13% 4.31% (6.39)% February (6.96)% (1.88)% 4.64% 7.97% 9.85% (11.87)% March (2.68)% 6.41% 1.45% (5.20)% (6.93)% 5.55% April 5.23% 6.61% (3.80)% (9.24)% (1.99)% (3.48)% May 7.34% (5.67)% 5.24% (1.85)% 10.61% 2.80% June 4.20% 0.24% 5.06% (9.73)% (3.12)% 13.31% July (7.16)% (5.82)% (1.32)% (0.48)% 1.94% 9.36% August (8.30)% (1.05)% 4.78% 0.75% (0.69)% 1.59% September 6.19% 0.09% 0.39% 0.59% 1.80% 8.43% October 8.27% 5.42% (2.01)% 3.77% 2.80% (8.01)% November – (0.07)% 6.64% 5.97% (1.03)% (6.03)% December – 6.53% (0.64)% (3.84)% 4.58% 16.71% Compound Rate of Return 7.92% (10 mos.) 13.09% 10.46% (10.35)% 22.81% 18.97% PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. SEE “FOOTNOTES TO CAPSULE C ONLY – PRO FORMA PERFORMANCE SUMMARY” AND “NOTES TO CAPSULE PERFORMANCE INFORMATION” ON PAGES 36 AND 37, RESPECTIVELY. -35- Footnotes to Capsule C Only -Pro Forma Performance Summary Capsule C above reflects pro forma rates of return, which are the result of the General Partner making certain pro forma adjustments to the gross trading results of a privately-offered fund (as provided by the Trading Advisor), an account traded pursuant to the Aspect Diversified Program to be used on behalf of the Fund.The pro forma adjustments are an attempt to approximately reflect fees and expenses of each Class of Units of the Fund as opposed to the fees and expenses applicable to the representative account included in Capsule B above. The pro forma adjustments include an upleveraging by 1.20 times the normal trading level of the Aspect Diversified Program.Capsule B reflects the actual interest earned by the representative account, which is expected to differ from the interest income which may be earned by the Fund. Capsule C must be read in conjunction with the description of the Trading Advisor and the Aspect Diversified Program above. Furthermore, you must be aware that pro forma rates of return have certain inherent limitations: pro forma adjustments are only an approximate means of modifying historical records to reflect certain aspects of the economic terms of the Fund, constitute no more than mathematical adjustments to actual performance numbers, and give no effect whatsoever to suchfactors as possible changes in trading approach that might have resulted from the different fee structure, and other factors applicable to the Fund as compared to the privately-offered fund traded pursuant to the Trading Program. The General Partner believes that the method used above provides a fair representation of the pro forma effect of the different leverage, fees, and expenses on the representative trading results. While the General Partner believes that the information set forth in Capsule C is relevant to evaluating an investment in each Class of Units of the Fund, no representation is or could be made that Capsule C represents what the results of each Class of Units of the Fund would have been in the past or are likely to be in the future. Past performance is not indicative of future results. -36- NOTES TO CAPSULE PERFORMANCE INFORMATION 1. Name of CTA is the name of the commodity Trading Advisor that directed the accounts included in the capsule. 2. Name of Program is the name of the trading program used to derive the performance included in the capsule. 3. Inception of trading by CTA is the date on which the Trading Advisor began directing client accounts. 4. Inception of trading in Program is the date the Trading Advisor began directing client accounts pursuant to the program shown. 5. Aggregate assets (excluding notional equity) in program is the aggregate amount of actual assets under the management of the Trading Advisor in the program shown as of the end of the period covered by the capsule.This number excludes “notional” equity. 6. Aggregate assets (including notional equity) in program is the aggregate amount of total equity under the management of the Trading Advisor in the program shown as of the end of the period covered by the capsule.This number includes “notional” equity. 7. Aggregate assets (excluding notional equity) overall is the aggregate amount of actual assets under the management of the Trading Advisor overall as of the end of the period covered by the capsule.This number excludes “notional” equity. 8. Aggregate assets (including notional equity) overall is the aggregate amount of total equity under the management of the Trading Advisor overall as of the end of the period covered by the capsule.This number includes “notional” equity. 9. Aggregate assets (excluding “notional” equity) in representative account is the aggregate amount of actual assets (including exempt accounts) under the management of the advisor in the account shown as of the end of the period covered by the capsule.This number excludes “notional” equity. 10. Aggregate assets (including “notional” equity) in representative account is the aggregate amount of total equity under the management of the advisor (including exempt accounts) in the account shown as of the end of the period covered by the capsule.This number includes “notional” equity. 11. Number of accounts traded pursuant to the program is the number of accounts currently traded pursuant to Program (including both exempt and non-exempt accounts). 12. Number of open accounts traded pursuant to the program in the compositeis the number of accounts directed by the Trading Advisor pursuant to the program included in the capsule performance. 13. Largest monthly drawdown is the largest percentage loss that would have occurred in an account during any calendar month for the period of time presented and includes the month and year of such drawdown. 14. Largest peak-to-valley drawdown is the largest calendar month to calendar month loss experienced by an account for the period presented from any calendar month-end to any subsequent calendar month-end and includes the month(s) and year(s) in which it occurred. 15. Number of profitable non-exempt accounts opened and closed during the period is the number of non-exempt accounts traded pursuant to the program that were both opened and closed during the period presented and had a profitable net lifetime rate of return.The net lifetime rate of return is the compounded product of the Monthly Rates of Return (as defined below). 16. Range of returns experienced by profitable non-exempt accounts opened and closed during the period presents the highest and lowest net lifetime rate of return of all of the profitable non-exempt accounts opened and closed during the period presented. -37- 17. Number of unprofitable non-exempt accounts opened and closed during the period is the number of non-exempt accounts traded pursuant to the program that were both opened and closed during the period presented and had an unprofitable net lifetime rate of return. 18. Range of returns experienced by unprofitable non-exempt accounts opened and closed during the period presents the highest and lowest net lifetime rate of return of all of the non-exempt accounts opened and closed during the period presented. 19. Monthly Rates of Return for each month is the net performance divided by beginning equity, subject to certain adjustments. 20. Compound Rate of Return is calculated by multiplying on a compound basis each of the Monthly Rates of Return and not by adding or averaging such Monthly Rates of Return.For periods of less than one year, the results are year-to-date. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. -38- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Critical Accounting Policies The Fund’s financial statements are presented in accordance with U.S. generally accepted accounting principles, which require the use of certain estimates made by management. Gains or losses are realized when futures, forward, option and swap contracts are liquidated. Unrealized gains or losses on open contracts (the difference between contract trade price and market price) are reported in the statement of financial condition as a net gain or loss, as there exists a right of offset of unrealized gains or losses in accordance with Financial Accounting Standards Board Interpretation No. 39 “Offsetting of Amounts Related to Certain Contracts.” The market value of futures (exchange-traded) contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period. Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations. United States government and sponsored securities and commercial paper are stated at cost plus accrued interest, which approximates market value. Capital Resources The Fund will raise additional capital only through the sale of Units offered pursuant to the continuing offering, and does not intend to raise any capital through borrowing. Due to the nature of the Fund’s business, it will make no capital expenditures and will have no capital assets, which are not operating capital or assets. Liquidity Most United States commodity exchanges limit fluctuations in futures contracts prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.” During a single trading day, no trades may be executed at prices beyond the daily limit. Once the price of a futures contract has reached the daily limit for that day, positions in that contract can neither be taken nor liquidated. Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading. Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and subject the Fund to substantial losses which could exceed the margin initially committed to such trades. In addition, even if futures prices have not moved the daily limit, the Fund may not be able to execute futures trades at favorable prices if little trading in such contracts is taking place. Other than these limitations on liquidity, which are inherent in the Fund’s futures trading operations, the Fund’s assets are expected to be highly liquid. Redemptions may be made by a Limited Partner as of the last trading day of any month at the Net Asset Value of the redeemed Units (or portion thereof) on that date, onfour (4) business days' prior written notice to the General Partner. Partial redemptions must be for at least $1,000, unless such requirement is waived by the General Partner. In addition, the Limited Partner, if making a partial redemption, must maintain at least $10,000 or his original investment amount, whichever is less, in the Fund unless such requirement is waived by the General Partner. The entire offering proceeds, without deductions, will be credited to the Fund’s bank and brokerage accounts to engage in trading activities and as reserves for that trading. The Fund meets its margin requirements by depositing U.S. government securities with the futures broker and the over-the-counter counterparties. In this way, substantially all of the Fund’s assets, whether used as margin for trading purposes or as reserves for such trading, can be invested in U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.Investors should note that maintenance of the Fund’s assets in U.S. government securities and banks does not reduce the risk of loss from trading futures and forward contracts. The Fund receives all interest earned on its assets. No other person shall receive any interest or other economic benefits from the deposit of Fund assets. Approximately 6% to 36% of the Fund’s assets normally are committed as required margin for futures contracts, forwards, swaps and options and are held by the futures broker and forwards counterparty, although the amount committed may vary significantly.Amounts held by the futures broker and forwards counterparty are held in segregated accounts pursuant to the Commodity Exchange Act and regulations there under.In addition to its derivatives positions, all assets of the Fund are maintained in the form of cash, U.S. Treasuries, U.S. Agency securities or investment grade commercial paper with maturities of less than one year. -39- The Fund’s assets are not and will not be, directly or indirectly, commingled with the property of any other person in violation of law or invested with or loaned to Steben & Company or any affiliated entities. OFF-BALANCE SHEET ARRANGEMENTS The term “off-balance sheet arrangements” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss. The Fund trades in futures and forward contracts and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk. In entering into these contracts there exists a risk to the Fund, market risk, that such contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures positions of the Fund at the same time, and if the Trading Advisor was unable to offset such futures positions of the Fund, the Fund could lose all of its assets and the Limited Partners would realize a 100% loss. The General Partner attempts to minimize market risk through maintenance of a margin-to-equity ratio that rarely exceeds 36%. In addition to market risk, in entering into futures and forward contracts there is a credit risk that a counterparty will not be able to meet its obligations to the Fund. The counterparty for futures contracts traded in the United States and on most foreign exchanges is the clearinghouse associated with such exchange. In general, clearinghouses are backed by the corporate members of the clearinghouse who are required to share any financial burden resulting from the non-performance by one of their members and, as such, should significantly reduce this credit risk. In cases where the clearinghouse is not backed by the clearing members, like some foreign exchanges, it is normally backed by a consortium of banks or other financial institutions. In the case of forward contracts, which are traded on the interbank market rather than on exchanges, the counterparty is generally a single bank or other financial institution, rather than a group of financial institutions; thus there may be a greater counterparty credit risk. Steben & Company utilizes only those counterparties that it believes to be creditworthy for the Fund. All positions of the Fund are valued each day on a mark-to-market basis. There can be no assurance that any clearing member, clearinghouse or other counterparty will be able to meet its obligations to the Fund. CONTRACTUAL OBLIGATIONS The Fund does not have any contractual obligations of the type contemplated by Item 303(a)(5) of Regulation S-K.The Fund’s sole business is trading futures and forward currency contracts, both long (contracts to buy) and short (contracts to sell). USE OF PROCEEDS A substantial amount of the proceeds of the offering will be used for the speculative trading of futures, options, swaps and over-the-counter contracts, including forwards traded in the United States and internationally.The Fund’s trading will be conducted through the trading accounts directly maintained by the Fund with the FCM and its affiliates. It is anticipated that approximately 20% to 65% of all trading will occur on domestic markets.The balance will occur on foreign futures markets which are regulated by the government of the country or region (in the case of the European Union) in which they are located.These percentages may change in the future.All futures and options on futures traded on U.S. exchanges are regulated by the CFTC and NFA.All assets of the Fund will be held at Calyon Financial, Inc. and UBS Financial Services, Inc. or in a bank operating account in the name of the Fund at a federally insured bank (generally expected to be a small percentage of the Fund’s assets).Assets held for the purpose of margining CFTC-regulated commodities are held in customer segregated accounts pursuant to 4d(2) of the Commodity Exchange Act, or CEA, and CFTC regulations. Approximately 6% to 36% of the Fund’s assets normally will be committed as margin for futures contracts at the clearing broker, although the amount committed may vary significantly.To the extent the Fund engages in transactions on non-U.S. exchanges, Fund assets may be maintained with affiliates of the Futures Commission Merchant(s) in accounts other than customer segregated accounts. The Fund will also maintain its excess margin deposits and reserves with the Cash Management Broker in cash, U.S. Treasuries, U.S. Agency securities and investment grade commercial paper with maturities of less than one year.The Fund’s -40- excess margin monies will be managed by the General Partner. All assets of the Fund will be held at Calyon Financial Services, Inc, UBS Financial Services, Inc., or in a bank operating account in the name of the Fund at a federally insured bank (generally expected to be a small percentage of the Fund’s assets).Assets held for the purpose of margining CFTC-regulated commodities are held in customer segregated accounts pursuant to 4d(2) of the Commodity Exchange Act, or CEA, and CFTC regulations. No assets of the Fund will be loaned to the General Partner, the Trading Advisor, or to any affiliates of the General Partner or the Trading Advisor.The assets of the Fund will not be commingled with the property of any other person. CHARGES See “Summary – Breakeven Amounts” and “Summary – Breakeven Table” for additional breakeven related information. Management Fee Each Class of Units will pay the Trading Advisor a monthly Management Fee payable in arrears equal to 1/12th of 2.00% of the Fund’s trading level allocated to the Trading Program (2.00% per annum).The trading level is currently expected to be 1.20 times the normal trading level of the Trading Program.Therefore, the Management Fee will be 1/12th of 2.40% of the Fund’s month-end Net Asset Value (2.40% per annum). Incentive Fee Each Class of Units will pay the Trading Advisor a quarterly Incentive Fee payable in arrears equal to 20% of any Trading Profits. “Trading Profits” are the sum of: (i) the net of all realized profits and losses on account commodity positions liquidated during the quarter, plus (ii) the net of all unrealized profits and losses net of accrued Brokerage Expenses, NFA fees and give up fees on account commodity positions open as of the quarter end, minus: (iii) the net of all unrealized profits and losses on account commodity positions open at the end of the previous quarter end, and (iv) any cumulative net realized losses (which will not include Incentive Fee expenses) from the Trading Advisor’s trading of the account carried forward from all previous quarters since the last quarter for which an Incentive Fee was payable to the Trading Advisor, and (v) any fees or expenses of the Fund (except for accrued Incentive Fees).Trading Profits will not include interest income earned by the Fund. Trading Profits will be calculated on the basis of assets allocated to the Trading Advisor.In determining “Trading Profits,” any trading losses generated by the Trading Advisor for the Fund in prior periods are carried forward, so that the Incentive Fee is paid only if and to the extent the profits generated by the Trading Advisor for the period exceed any losses (excluding losses relating to redeemed Units) from prior periods.The loss carry-forward is proportionally reduced if and to the extent the Fund reduces the amount of assets allocated to the Trading Advisor or redemptions occur during a period that a loss carry-forward exists. Below is a sample calculation of how the Incentive Fee is determined: Assume the Fund paid an Incentive Fee at the end of the fourth quarter of 2008 and assume that the Fund recognized Trading Profits of $200,000 during the first quarter of 2009. The aggregate cumulative appreciation for the quarter (before interest earned) would be $200,000 and the Trading Advisor’s Incentive Fee would be $40,000 (0.20 x $200,000). Now assume that the Fund paid an Incentive Fee at the end of the third quarter of 2008 but did not pay an Incentive Fee at the end of the fourth quarter of 2008 because it had trading losses of $100,000. If the Fund recognized trading profits of $200,000 at the end of the first quarter of 2009, the aggregate cumulative appreciation (before interest earned) for the quarter would be $100,000 ($200,000 — $100,000 loss carryforward) and the Trading Advisor’s Incentive Fee would be $20,000 (0.20 x $100,000). Please note that this simplified example assumes that no Limited Partners have added or redeemed units during this sample time frame. Such capital changes require that the calculation be determined on a “per unit” basis. In the event of a redemption prior to a quarter end, the Incentive Fee will be calculated based on the redemption date. Because Incentive Fees are paid on a quarterly rather than annual basis, an Incentive Fee could be paid to the Trading Advisor during a year in which its performance was unprofitable on an annual basis.Once an Incentive Fee is earned, it is retained by the Trading Advisor regardless of its subsequent performance. -41- Organizational Expenses Each Class of Units will pay the General Partner organizational expenses equal to 1/12th of 0.30% of the Fund’s Net Asset Value (0.30% per annum) payable monthly in arrears for a period of up to the initial sixty (60) months of the Fund’s investment operations.The Organizational Expenses cover all actual upfront organizational costs incurred by the General Partner on behalf of the Fund.If the aggregate amount of Organizational Expenses fully reimburse the General Partner prior to the end of the initial sixty (60) months of the Fund’s investment operations, each Class of Units will no longer pay the Organizational Expenses.If the aggregate amount of Organizational Expenses do not fully reimburse the General Partner at the end of the initial sixty (60) months of the Fund’s investment operations, the General Partner will assume the outstanding amounts that have not been reimbursed. Organizational Expenses relating to the Fund means those expenses incurred in connection with its formation, the qualification and registration of the Units and in offering, distributing and processing the Units under applicable federal law, and any other expenses actually incurred and, directly or indirectly, related to the organization of the Fund or the initial offering of the Units, including, but not limited to, expenses such as: · initial registration fees, filing fees and taxes; · costs of preparing, printing (including typesetting), amending, supplementing, mailing and distributing the initial Registration Statement, the exhibits thereto and the initial Prospectus; · the costs of qualifying, printing (including typesetting), amending, supplementing, mailing and distributing initial sales materials used in connection with the initial offering and issuance of the Units; · travel, telegraph, telephone and other expenses in connection with the initial offering and issuance of the Units; and · accounting, auditing and legal fees (including disbursements related thereto) incurred in connection therewith. Organizational expenses will not include extraordinary fees and expenses.The General Partner will not allocate to the Fund the indirect expenses of the General Partner. Brokerage Expenses Total charges paid to the clearing brokers are expected to average less than $4.00 per round-turn trade, although the futures commission merchant’s brokerage commissions and trading fees will be determined on a contract-by-contract basis, anticipated to range from $1.00 to $8.00 per round-turn.Some foreign contracts could be higher.Based on the foregoing estimate, each Class of Units is estimated to pay the futures commission merchant actual monthly brokerage expenses of approximately 1/12th of 0.47% the Fund’s Net Asset Value (0.47% per annum) payable in arrears.These Brokerage Expenses will cover all actual brokerage and trading costs of the Fund.The exact amount of such brokerage commissions and trading fees to be incurred is impossible to estimate and will vary based upon a number of factors including the trading frequency, the types of instruments traded, transaction sizes, degree of leverage employed and transaction rates in effect from time-to-time.The compensation paid to the futures commission merchant will not exceed the guidelines established by the North American Securities Administrators Association, Inc. General Partner Fee Each Class of Units will pay the General Partner a monthly General Partner Fee in arrears equal to 1/12th of 1.10% of the Fund’s Net Asset Value (1.10% per annum).The General Partner Fee is paid to the General Partner to compensate it for its services to the Fund as general partner and commodity pool operator. Administrative Expenses Each Class of Units will pay actual administrative expenses estimated to be approximately 1/12th of 0.95% of the Fund’s Net Asset Value (0.95% per annum) payable in arrears.Actual Administrative Expenses may vary, however such Administrative Expenses will not exceed 0.95% of the Fund’s Net Asset Value per annum.The Administrative Expenses will cover all actual legal, accounting, clerical and other back office related expenses related to the administration of the Fund and all associated costs incurred by the Fund. -42- Offering Expenses Each of the Class A, B and I Units will pay monthly offering expenses not to exceed approximately 1/12th of 0.75% of the Fund’s Net Asset Value (0.75% per annum) payable in arrears.The Offering Expenses will cover all actual ongoing offering expenses incurred by the Fund, including regulatory fees, legal costs relating to the offering, all sales costs, travel, printed material, postage and freight, conference fees and compensation to sales personnel of the General Partner for sales of Units of the Fund. Class C Units do not pay Offering Expenses. Selling Agent Commissions Class A Units will pay to the General Partner Selling Agent commissions monthly in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit as defined below.The General Partner will pay the Selling Agents an upfront commission of 2.00% of the aggregate subscription amount for the sale of Class A Units.Beginning in the 13th month, the General Partner will pay the Selling Agents a monthly Selling Agent commission in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit, as defined below.For Units where the General Partner acts as the Selling Agent, it will retain these fees. Broker Dealer Servicing Fee Class A Units will pay the Selling Agent a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.15% of the outstanding Class A Units’ Net Asset Value (0.15% per annum), subject to the Fee Limit, as defined below. Class B Units will pay broker dealers who sell Class B Units a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.60% of the Class B Units’ Net Asset Value (0.60% per annum), subject to the Fee Limit. For Units where the General Partner acts as the Broker Dealer, it will retain these fees. Fee Limit The Fee Limit is the total amount of Selling Agent Commissions, Broker Dealer Servicing Fees and the applicable portion of Offering Expenses combined (whichever applies) paid by particular Class A, B or I Units when it is equal to 10.00% of the original aggregate subscription amount of those particular Units. Each Limited Partner who owns Class A, Class B and Class IUnits will continue to pay the Selling Agent commissions, Offering Expenses and the Broker Dealer Servicing Fee, depending upon which expenses are applicable to the particular Class of Units, until the aggregate of such expenses reaches an amount equal to the Fee Limit. When the Fee Limit has been reached, the Class A, B and I Units will be re-designated as Class C Units which do not pay these expenses. Redemption Fee In order to reimburse the General Partner for the 2% upfront fee (charged based on the aggregate subscription amount) paid to the Selling Agents, Class A Units pay a pro rata Redemption Fee to the General Partner during the first 12 months after issuance of the Class A Units, unless such Redemption Fee is waived by the General Partner in its sole discretion.Class A Units redeemed prior to the first anniversary of the subscription date will be subject to a Redemption Fee equal to the product of (i) 2.00% of the subscription price for such Class A Units on the subscription date, divided by twelve (ii) multiplied by the number of months remaining before the first anniversary of the subscription date. No other Class of Units will pay the Redemption Fee. Extraordinary Fees and Expenses The Fund will pay all extraordinary fees and expenses incurred by the Fund, if any, as determined by the General Partner.Extraordinary fees and expenses are fees and expenses which are non-recurring and unusual in nature, such as legal claims and liabilities and litigation costs or indemnification or other unanticipated expenses.Extraordinary fees and expenses will also include material expenses which are not currently anticipated obligations of the Fund or of managed futures funds in general.Routine operational, administrative and other ordinary expenses will not be deemed to be extraordinary expenses. -43- WHO MAY SUBSCRIBE An investment in the Fund is speculative and involves a high degree of risk. The Fund is not suitable for all investors. The General Partner offers the Fund as an opportunity to diversify an investor’s entire investment portfolio.The Fund also offers the potential for profit subject to commensurate risk and volatility.An investment in the Fund should only represent a limited portion of your overall portfolio. There can be no assurance that an investment in the Fund will achieve its objective.To subscribe for the Units, you must have (i) a net worth of at least $70,000 and an annual income of at least $70,000, or (ii) a net worth of at least $250,000. A PURCHASE OF UNITS SHOULD BE MADE ONLY BY THOSE PERSONS WHOSE FINANCIAL CONDITION WILL PERMIT THEM TO BEAR THE RISK OF A TOTAL LOSS OF THEIR INVESTMENT IN THE FUND.AN INVESTMENT IN THE UNITS SHOULD BE CONSIDERED ONLY AS A LONG-TERM INVESTMENT. REDEMPTIONS, NET ASSET VALUE AND TRADING SUSPENSION Redemptions Redemption requests, which are irrevocable, may be made by a Limited Partner as of the last Business Day of any month, each, a Redemption Date, at the Net Asset Value per Unit (or portion thereof) on the Redemption Date, on four (4) business days’ prior written notice to the General Partner.Partial redemptions must be for at least $1,000, unless such requirement is waived by the General Partner.In addition, the Limited Partner, if making a partial redemption, must maintain at least $10,000 or his original investment amount, whichever is less, in the Fund, unless such requirement is waived by the General Partner.The Fund will pay redemption proceeds as soon as practical after the Redemption Date, generally within thirty (30) days after the Redemption Date.The Fund may delay payment of the redemption proceeds if special circumstances require, such as a market emergency that prevents the liquidation of positions or a delay or default in payment to the Fund by the Futures Commission Merchants, Cash Management Broker or a bank.Limited Partners will be notified within ten (10) days after the Redemption Date if any redemption cannot be honored under the terms hereof and their requests thereafter will be honored at the first available opportunity. In order to reimburse the General Partner for the 2% upfront fee (charged based on the aggregate subscription amount) paid to the Selling Agents, Class A Units pay a pro rata Redemption Fee to the General Partner during the first 12 months after issuance of the Class A Units, unless such Redemption Fee is waived by the General Partner in its sole discretion.Class A Units redeemed prior to the first anniversary of the subscription date will be subject to a Redemption Fee equal to the product of (i) 2.00% of the subscription price for such Class A Units on the subscription date, divided by twelve (ii) multiplied by the number of months remaining before the first anniversary of the subscription date. Upon redemption, a Limited Partner (or any assignee thereof) will receive an amount equal to the Net Asset Value of the redeemed portion of his Units as of the Redemption Date, less any amount which is owed by such Limited Partner (and his assignee, if any) to the General Partner as provided below in this paragraph or to the Fund in accordance with the Limited Partnership Agreement.If, pursuant to applicable law, the Fund has been required to withhold tax on certain income of the Fund allocable to a Limited Partner (or an assignee thereof) and the General Partner has paid out of its own funds such tax, upon redemption of Units by such Limited Partner (or assignee) all amounts of such taxes may be deducted from the Net Asset Value of such Units and reimbursed to the General Partner.In addition, upon redemption of Units, all amounts which are owed to the Fund under the indemnification provisions of the Limited Partnership Agreement by the Limited Partner to whom such Units were issued as well as all amounts which are owed by all assignees of such Units will be deducted from the redemption proceeds payable to such redeeming Limited Partner. Net Asset Value The Fund’s “Net Assets” refers to the total assets of the Fund (including without limitation all cash and cash equivalents (valued at cost), any unrealized profits and losses, accrued interest and amortization of original issue discount, and the market value of all open futures, forwards,or derivatives (“commodities interests”) positions and other assets of the Fund, minus the total liabilities of the Fund, including without limitation, one-half of the brokerage commissions that would be payable -44- with respect to the closing of each of the Fund’s open commodities interests positions (if charged on a “round-turn” basis), or brokerage expenses (if charged on a “flat rate” basis), and fees and expenses, determined in accordance with generally accepted accounting principles consistently applied under the accrual basis of accounting.However, for purposes of calculating month-end fees, the Fund’s Net Asset Value is calculated prior to the accrual of any fees of the Fund for that month. The “Net Asset Value” of a Unit in a particular Class refers to the Net Assets allocated to the capital accounts with respect to such Class (the aggregate capital account balances with respect to the Class of Units) divided by the number of outstanding Units of such Class. Mandatory Redemption The General Partner may require a Limited Partner to redeem from the Fund if the General Partner deems the redemption, in its sole discretion is (a) necessary to prevent the Fund or the General Partner from violating or potentially violating any regulations under ERISA, or (b) beneficial to the Fund, or (c) necessary to comply with the Investment Company Act of 1940, as amended (e.g., in the event of the death of a Limited Partner), or any other applicable government or self regulatory agency regulations.Such a mandatory redemption may upset the timing of a Limited Partner’s portfolio investment objectives.Additionally, the Limited Partner may be required to redeem at a loss. Repayment of Redeemed Capital A Limited Partner will not be liable for the Fund’s obligations in excess of such Limited Partner’s unredeemed capital contribution, undistributed profits, if any, and any distributions and amounts received upon redemption of Units.The Fund may make a claim against a Limited Partner with respect to amounts distributed to the Limited Partner or amounts received by the Limited Partner upon redemption of the Units, if the Net Assets of the Fund are insufficient to discharge the liabilities of the Fund which have arisen prior to the payment of such amount (including without limitation indemnification liabilities). Trading Suspension If the Fund’s Net Asset Value at any time during the calendar year declines to 50% or less than its Net Asset Value at the start of the most recent calendar year, disregarding capital subscriptions and redemptions, the Fund will liquidate its positions as promptly as practical and suspend trading.The General Partner will promptly notify the Limited Partners of the suspension.Any Limited Partner may elect to redeem from the Fund at that time and will not be subject to the Redemption Fee, if any. Because of the volatility of commodity prices and the possibility of market illiquidity, there can be no assurance the Fund’s Net Asset Value will not decline to below 50% of Net Asset Value at the start of the Fund or of a calendar year.For example, if the 50% suspension point is triggered, the General Partner will place orders to liquidate all of the Fund’s positions, but if the markets on which some or all of those orders are placed are illiquid (e.g., because of daily price limits; see “The Risks You Face – “Possible Illiquid Markets May Exacerbate Losses” and “The Fund Has Limited Liquidity,” or due to a market emergency), Net Asset Value could decline significantly below the 50% level. THE SELLING AGENTS The General Partner also acts as a selling agent for the Fund.The General Partner intends to appoint certain other broker dealers registered under the Securities Exchange Act of 1934, as amended, and members of the FINRA, as additional selling agents, collectively, with the General Partner in its capacity as a selling agent, the Selling Agents, with respect to Class A, Class B and Class I Units only.The Selling Agents will use their “best efforts” to sell Class A, Class B and Class I Units.Therefore, the Selling Agents are not required to purchase any Class A, Class B or Class I Units or sell any specific number or dollar amount of Class A, Class B or Class I Units but will use their best efforts to sell such Units. The Selling Agents will be selected to assist in the making of offers and sales of Class A, Class Band Class I Units. The General Partner, in its capacity as one of the Fund’s Selling Agents, will be paid Selling Agent commissions monthly in arrears equal to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit as hereinafter defined.The General Partner will pay the Selling Agents an upfront commission of 2.00% of the aggregate subscription amount for the sale of Class A Units.Beginning in the 13th month, the General Partner will pay the Selling Agents a monthly Selling Agent commission in arrears equal -45- to 1/12th of 2.00% of the outstanding Class A Units’ Net Asset Value (2.00% per annum), subject to the Fee Limit.For Units where the General Partner acts as the Selling Agent, it will retain these fees. Class A Units will pay the Selling Agent a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.15% of the outstanding Class A Units’ Net Asset Value (0.15% per annum), subject to the Fee Limit. Class B Units will pay broker dealers who sell Class B Units a monthly Broker Dealer Servicing Fee in arrears equal to 1/12th of 0.60% of the Class B Units’ Net Asset Value (0.60% per annum), subject to the Fee Limit. For Units where the General Partner acts as the Broker Dealer, it will retain these fees. THE FUTURES COMMISSION MERCHANT AND CURRENCY FORWARD COUNTERPARTY The Fund will utilize Calyon Financial, Inc., or CFI, as its futures commission merchant and its currency forward counterparty.The General Partner may, in its discretion, have the Fund utilize other futures commission merchants or forward and swap counterparties if it deems it to be in the best interest of the Fund. Calyon Financial, Inc. is a global brokerage company headquartered in Chicago, Illinois with branch offices in Houston and New York.CFI serves as the global headquarters of the Calyon Financial group of affiliated entities, which has offices located in Bahrain, Frankfurt, Hong Kong, London, Madrid, Montreal, Paris, Seoul, Singapore, Tokyo and Toronto.CFI is a subsidiary of Calyon Corporate and Investment Bank, which is itself a subsidiary of Crédit Agricole S. A.CFI’s global headquarters is located at 550 West Jackson Boulevard, Suite 500, and Chicago, Illinois 60661. CFI has been registered with the CFTC as a futures commission merchant, or FCM, and has been a member of the NFA in such capacity since August 1987.CFI is also registered with the SEC as a broker-dealer and is a member of the FINRA. In April 2003, the CFTC instituted, and CFI simultaneously settled, an administrative enforcement proceeding alleging that CFI violated CFTC record keeping requirements.In the settlement, CFI neither admitted nor denied the CFTC’s allegations.CFI consented to a civil monetary penalty of $75,000 and a cease and desist order based on the CFTC’s finding in the settlement order that CFI had violated the record keeping requirements by failing to locate and produce cancelled and unfilled order tickets that pertained to orders placed on certain dates during the period between July 1998 and February 2000. In July 2004, the London Metal Exchange, or the LME, settled a disciplinary proceeding against CFI, in which it was alleged that a CFI floor trader violated LME rules by the manner in which he attempted to influence the LME Quotations Committee into changing the closing valuation for a contract.CFI settled the matter with the LME by accepting the charges and agreeing to pay a fine of £50,000.In the settlement, the LME noted as mitigating factors that the actions of the CFI trader were undertaken without any knowledge or approval of CFI, that CFI took internal disciplinary action against the trader and cooperated fully, and that its senior management expressed regret over the matter. Other than the foregoing proceedings, which did not have a material adverse effect upon the financial condition of CFI, there have been no material administrative, civil or criminal actions brought, pending or concluded against CFI or its principals in the past five years. CFI has adopted and implemented an anti-money laundering program consistent with its obligations to comply with applicable anti-money laundering laws and regulations, including the Bank Secrecy Act, as amended by the USA PATRIOT Act of 2001, including Customer Identification Procedures. CASH MANAGEMENT BROKER The Fund utilizes UBS Financial Services, Inc., or UBS, as its cash management broker.The General Partner may, in its discretion have the Fund utilize other cash management brokers if it deems it to be in the best interest of the Fund. UBS is a Delaware corporation.The Fund will maintain an account with UBS through its Chicago office located at UBS Tower, 1 North Wacker Drive, Chicago, IL 60606.This account will be utilized by the Fund for the purpose of investing margin excess balances in short-term fixed income instruments. -46- Limited Role of the Futures Commission Merchant and Cash Management Broker. The services of CFI and UBS, in their capacities as FCM and Cash Management Broker, respectively, are limited to transaction execution and clearance, record-keeping, transmittal of confirmations and statements to the General Partner, calculating the equity balances and margin requirements for the Fund’s account and similar administrative functions. The opening and maintenance of the Fund’s accounts with CFI or UBS does not constitute an endorsement or recommendation of the Fund, the General Partner or the Trading Advisor by CFI and/or UBS. CFI and UBS have not assisted in the preparation of the registration statement of which this Prospectus is a part of, except to the extent they have provided general information about their operations and legal proceedings against them.CFI and UBS are not connected in any way with the Fund, the General Partner or the Trading Advisor other than in their capacity as FCM/currency forward counterparty and Cash Management Broker, respectively, on behalf of the Fund.The General Partner may elect to have the Fund use other FCMs, cash management brokers, options brokers, forwards or swaps counterparties in the future when it deems, in its discretion, that it would be in the Fund’s best interest to do so. CONFLICTS OF INTEREST General The General Partner has not established formal procedures to resolve all potential conflicts of interest.Consequently, investors may be dependent on the good faith of the respective parties subject to such conflicts to resolve them equitably.In reviewing the conflicts described below, prospective investors should understand that merely because an actual or potential conflict of interest exists does not mean that the General Partner will act in a manner detrimental to the Fund. Prospective investors should be aware that the General Partner presently intends to assert that Limited Partners have, by subscribing for Units of the Fund, consented to the following conflicts of interest in the event of any proceeding alleging that such conflicts violated any duty owed by the General Partner to Limited Partners. The General Partner Prospective investors must recognize that the Fund has been formed specifically as an investment product to be managed by the General Partner, and that the General Partner may not be inclined to appoint any other general partner even if doing so might be in the Fund’s best interests. The General Partner and its principals have organized and are involved in other business ventures, and may have incentives to favor certain of these ventures over the Fund.The Fund will not share in the risks or rewards of such other ventures.However, such other ventures will compete for the General Partner’s and its principals’ time and attention which might create other conflicts of interest.The Limited Partnership Agreement does not require the General Partner to devote any particular amount of time to the Fund. The General Partner or any of its affiliates or any person connected with it may invest in, directly or indirectly, or manage or advise other investment funds or accounts which invest in assets which may also be purchased or sold by the Fund.Neither the General Partner nor any of its affiliates nor any person connected with it is under any obligation to offer investment opportunities of which any of them becomes aware to the Fund or to account to the Fund in respect of (or share with the Fund or inform the Fund of) any such transaction or any benefit received by any of them from any such transaction, but will allocate such opportunities on an equitable basis between the Fund and other clients. Incentive Fee to the Trading Advisor Because the Trading Advisor is entitled to be paid an Incentive Fee, the Trading Advisor may have an incentive to permit the Fund to make riskier or more speculative investments than it otherwise would. Personal Trading The Trading Advisor, CFI, UBS, the Selling Agents, the General Partner and the principals and affiliates thereof may trade commodity interests for their own accounts.In such trading, positions might be taken which are opposite those of the Fund, or that “compete” with the Fund’s trades. Trades by the Trading Advisor and its Principals The Trading Advisor and its principals may trade for their own accounts in addition to directing trading for client accounts, including that of the Fund.Therefore, the Trading Advisor and its -47- principals may be deemed to have a conflict of interest concerning the sequence in which orders for transactions will be transmitted for execution.Additionally, a potential conflict may occur when the Trading Advisor and its principals, as a result of a neutral allocation system, testing a new trading system, trading their own proprietary account(s) more aggressively, or any other actions that would not constitute a violation of fiduciary duties, take positions in their own proprietary account(s) which are opposite, or ahead of, the position(s) taken for a client.Proprietary accounts, in trading a new or experimental system, may enter the same markets earlier than (either days before or on the same day) that of client accounts traded at the same or other FCMs.Because the principals of the Trading Advisor trade futures and foreign exchange for their own accounts, there is potentially a conflict of interest between these principals and the Trading Advisor’s clients when allocating prices on trades that are executed by an FCM at multiple prices.In such instances, the Trading Advisor uses a non-preferential method of fill allocation.The clients of the Trading Advisor will not be permitted to inspect the personal trading records of the Trading Advisor or its principals, or the written policies relating to such trading.Client records are not available for inspection due to their confidential nature. Trading Multiple Accounts The Trading Advisor manages a number of accounts and may have an incentive to favor certain of such accounts over other accounts. Because of price volatility, occasional variations in liquidity, and differences in order execution, it is impossible for the Trading Advisor to obtain identical trade execution for all of its clients, including the Fund.Such variations and differences may produce differences in performance among accounts over time.In an effort to treat its clients fairly when block orders for client accounts are filled at different prices, the Trading Advisor uses a proprietary system to allocate trades across accounts in a non-discretionary fashion. This system achieves a generally equitable allocation to each account, using an allocation process that is deterministic and repeatable in order to demonstrably fill each account at a price as close to the trade’s average fill price as possible.These block order procedures are voluntary and may be suspended by the Trading Advisor at the discretion of the Trading Advisor. The Trading Advisor will combine orders for client accounts (including the Fund) and may combine orders for client accounts with trades for the accounts of the Trading Advisor and its principals and employees.Combining orders may result in a less favorable price than that which the client would have obtained had the client’s order been executed separately. Multiple Relationships with Brokers The Trading Advisor will utilize a variety of prime brokers and selling agents for the Trading Program and other investment products managed and offered by the Trading Advisor.In certain cases, an executing broker may also act as a selling agent for the Trading Advisor product it clears, and/or may be an investor in that product.To the extent an executing broker also acts as selling agent, the execution fees it receives will act as an additional financial incentive, beyond any selling fees paid by the client, to sell the Trading Advisor product.Additionally, an executing broker that is also an investor in a Trading Advisor product may have more immediate information about the financial performance of that product than other investors, and the executing broker will not be prohibited from acting on such information with respect to its investment with the Trading Advisor. The Trading Advisor is affiliated with RMF Investment Management, a subsidiary of the Man Group plc, and AIG Financial Products Corp. and the Trading Advisor may execute transactions with such affiliates, which will receive compensation in connection with such transactions. The Trading Advisor manages any conflict of interest by executing at market rates and adhering to its best execution obligations. Effects of Speculative Position Limits The CFTC and domestic exchanges have established speculative position limits on the maximum net long or net short futures position which any person, or group of persons, or group of persons acting in concert, may hold or control in particular futures contracts or options on futures traded on U.S. commodity exchanges.All commodity accounts owned or controlled by the Trading Advisor and its principals are combined for speculative position limits.Because speculative position limits allow the Trading Advisor and its principals to control only a limited number of contracts in any one commodity, the Trading Advisor and its principals are potentially subject to a conflict among the interests of all accounts the Trading Advisor and its principals control which are competing for shares of that limited -48- number of contracts.There exists a conflict between the Trading Advisor’s interest in maintaining a smaller position in an individual client’s account in order to also provide positions in the specific commodity to other accounts under management and the personal accounts of the Trading Advisor and its principals. Other Activities of the Principals of the Trading Advisor Certain principals of the Trading Advisor are currently, and expect in the future to be, engaged in other activities, some of which may involve other business activities in the futures industry.In addition, each principal of the Trading Advisor may be engaged in trading for his personal account.The principals will have a conflict of interest between their obligations to devote their attention to client accounts and their interests in engaging in other activities.However, the principals of the Trading Advisor intend to devote substantial attention to the operation and activities of the Trading Advisor. Operation of Other Commodity Pools The General Partner currently operates two other commodity pools and may have an incentive to favor those pools over this Fund. Fiduciary Responsibility of the General Partner The General Partner has a fiduciary duty to the Limited Partners to exercise good faith and fairness in all dealings affecting the Fund. If a Limited Partner believes this duty has been violated, he may seek legal relief under applicable law, for himself and other similarly situated Limited Partners, or on behalf of the Fund.However, it may be difficult for Limited Partners to obtain relief because of the changing nature of the law in this area, the vagueness of standards defining required conduct and the broad discretion given the General Partner in the Limited Partnership Agreement and the exculpatory provisions therein. Selling Agents The receipt by the Selling Agents and their registered representatives of continued sales commissions and other fees from the General Partner or the Fund for Units remaining in the Fund may give them an incentive to advise the Limited Partners to remain as investors in the Fund.These payments will cease to the extent the Limited Partners redeem from the Fund. The General Partner Serving as Selling Agent The General Partner also serves as a Selling Agent for the Fund.As a result, the fees and other compensation received by the General Partner as Selling Agent have not been independently negotiated. Futures Commission Merchants An FCM effects transactions for customers (including public and private commodity pools) in addition to the Fund who may compete with the Fund’s transactions including with respect to priorities or order entry.Because the identities of the purchaser and seller are not disclosed until after the trade, it is possible that an FCM could effect transactions for the Fund in which the other parties to the transactions are an FCM’s officers, directors, employees, customers or affiliates.Such persons might also compete with the Fund in making purchases or sales of commodities without knowing that the Fund is also bidding on such commodities.Because orders are filled in the order in which they are received by a particular floor broker, transactions for any of such persons might be executed when similar trades for the Fund are not executed or are executed at less favorable prices.In addition, CFTC regulations prohibit an FCM from utilizing its knowledge of one customer’s trades for its own or its other customer’s benefit. Certain officers or employees of an FCM may be members of United States commodities exchanges and/or serve on the governing bodies and standing committees of such exchanges, their clearing houses and/or various other industry organizations.In such capacities, these officers or employees may have a fiduciary duty to the exchanges, their clearing houses and/or such various other industry organizations which could compel such employees to act in the best interests of these entities, perhaps to the detriment of the Fund. Proprietary Trading/Other Clients The General Partner/Commodity Pool Operator, the FCM and their respective affiliates may trade in the commodity markets for their own accounts and for the accounts of their clients, and in doing so may take positions opposite to those held by the Fund or may compete with the Fund for positions in the -49- marketplace.Such trading may create conflicts of interest on behalf of one or more such persons in respect of their obligations to the Fund.Records ofthe General Partner’s proprietary trading will be available for inspection by the Limited Partners upon reasonable advance notice to the office of the General Partner. Because the General Partner, the FCM and their respective affiliates may trade for their own accounts at the same time that they are managing the account of the Fund, prospective investors should be aware that — as a result of a neutral allocation system, testing a new trading system, trading their proprietary accounts more aggressively or other activities not constituting a breach of fiduciary duty
